Exhibit 10.15

 

 

 

 

PURCHASE AGREEMENT

BETWEEN

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

AS SELLER

 

AND

 

WELLS CORE REIT – WESTWAY ONE HOUSTON, LLC,

a Delaware limited liability company

 

AS PURCHASER

 

covering and describing

 

WESTWAY ONE OFFICE BUILDING

 

in

 

Harris County, Texas

 

 

 

 



--------------------------------------------------------------------------------

PURCHASE AGREEMENT

THIS AGREEMENT is entered into as of January 25, 2011 (the “Effective Date”)
between BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware limited partnership
(“Seller”), and WELLS CORE REIT – WESTWAY ONE HOUSTON, LLC, a Delaware limited
liability company (“Purchaser”).

ARTICLE I

PURCHASE AND SALE

1.1         Agreement of Purchase and Sale. In consideration of their covenants
set forth in this Agreement, Seller agrees to sell to Purchaser, and Purchaser
agrees to purchase from Seller, for the Purchase Price (as hereinafter defined)
and on the terms and conditions set forth herein, the following:

(a)         All of the land situated in the City of Houston, the County of
Harris and the State of Texas, described on Exhibit A attached hereto and made a
part hereof, together with all right, title and interest of Seller in and to all
benefits, privileges, easements, tenements, hereditaments and appurtenances
thereon or appertaining thereto, and together with all right, title and interest
of Seller in and to adjacent streets, alleys and rights-of-way, entitlements,
drainage rights, sanitary and storm rights, utility capacity and other rights
appurtenant thereto (the “Real Estate”).

(b)         All structures, buildings, improvements and fixtures, including
without limitation the three-story office building containing approximately
143,961 rentable square feet and with an address of 11210 Equity Drive, all
equipment and appliances, used in connection with the operation or occupancy
thereof, such as heating and air-conditioning systems and facilities used to
provide any utility services, parking services, refrigeration, ventilation,
trash disposal or other services owned by Seller and located on the Real Estate
(“Improvements”).

(c)         All personal property owned by Seller located on or in the Real
Estate or Improvements and used in connection with the operation and maintenance
of the Real Estate or Improvements as set forth on Exhibit K attached hereto
(“Personal Property”).

(d)         Seller’s interest in all leases and other agreements to occupy the
Real Estate and/or the Improvements, or any portion thereof, as amended from
time to time, in effect on the date of Closing, as hereinafter defined, together
with any lease guaranties and security deposits (all such leases and agreements
being sometimes collectively referred to herein as “Leases”).

(e)         All intangible property owned by Seller and used in connection with
the Real Estate, Improvements and Personal Property, including specifically,
without limitation, all right, title and interest of Seller in and to the
following: (i) all trademarks and trade names used in connection with any part
of the Real Estate and Improvements (specifically excluding, however, the name
“Behringer Harvard,” any derivative thereof or any name which includes the words
“Behringer Harvard” or any derivative thereof); (ii) all plans and
specifications, if any, in the possession of Seller which were prepared in
connection with the construction of any of the Improvements; (iii) all licenses,
permits and warranties now in effect with respect to the Real Estate,
Improvements and Personal Property; and (iv) all of Seller’s right, title and
interest in and to that certain energy contract with Reliant Energy (the
“Contract”) that Purchaser has elected to assume (“Intangible Property”).

1.2         Property Defined. The Real Estate, Improvements, Personal Property,
Leases, Contract and Intangible Property are sometimes collectively referred to
herein as the “Property.”

 

Equity Drive (Westway) Purchase Agreement

   Page 1   



--------------------------------------------------------------------------------

1.3         Permitted Exceptions. The Property shall be conveyed subject to the
matters which are, or are deemed to be, Permitted Exceptions pursuant to
Article II hereof (herein referred to collectively as the “Permitted
Exceptions”).

1.4         Purchase Price. The purchase price for the Property shall be Thirty
One Million Dollars ($31,000,000) (“Purchase Price”).

1.5         Payment of Purchase Price. The Purchase Price, as increased or
decreased by prorations and adjustments as herein provided, shall be payable in
full at Closing in cash by wire transfer of immediately available federal funds
to the Title Company (defined below).

1.6         Earnest Money. Within two (2) days after the full execution and
delivery of this Agreement, Purchaser shall deposit with Chicago Title Insurance
Company c/o Jimmy Erwin (the “Title Company”), having its office at 712 Main
Street, Suite 2000E, Houston, Texas 77002 Attention: Reno Hartfiel (the “Escrow
Agent”), the sum of Three Hundred Thousand Dollars ($300,000) (the “Earnest
Money”) in good funds, either by certified bank or cashier’s check or by federal
wire transfer. The Escrow Agent shall hold the Earnest Money in an
interest-bearing account in accordance with the terms and conditions of this
Agreement. All interest accruing on such sum shall become a part of the Earnest
Money and shall be distributed as Earnest Money in accordance with the terms of
this Agreement. The Earnest Money shall be applied to the Purchase Price at
Closing unless otherwise set forth herein. The Earnest Money shall be
non-refundable to Purchaser unless otherwise expressly set forth in this
Agreement.

1.7         Independent Contract Consideration. Upon the Effective Date,
Purchaser shall deliver to Seller a check in the amount of Fifty Dollars ($50)
(the “Independent Contract Consideration”), which amount Seller and Purchaser
hereby acknowledge and agree has been bargained for and agreed to as
consideration for Seller’s execution and delivery of this Agreement. The
Independent Contract Consideration is in addition to and independent of any
other consideration or payment provided for in this Agreement, and is
nonrefundable in all events.

ARTICLE II

TITLE AND SURVEY

2.1         Title Commitment. Seller has caused the Title Company to deliver to
Purchaser, at Seller’s expense, (a) a title commitment (“Commitment”) for an
owner’s policy of title insurance, on the standard form promulgated by the Texas
State Board of Insurance, issued by the Title Company in the amount of the
Purchase Price, and (b) legible copies of all instruments referenced in
Schedule B and Schedule C of the Commitment.

2.2         Survey. Seller has caused to be delivered to Purchaser, at Seller’s
expense, an existing survey (“Existing Survey”) of the Real Estate and
Improvements. Seller has caused an update to the Existing Survey to be prepared
with Seller responsible for the cost of same in an amount not to exceed Three
Thousand Five Hundred Dollars ($3,500) and Purchaser responsible for any amounts
over Three Thousand Five Hundred Dollars ($3,500) (the “Updated Survey” and
together with the Existing Survey, the “Survey”).

2.3         Intentionally Deleted.

2.4         Failure to Cure Title Defects as of the Effective Date. Seller and
Purchaser agree that the items set forth on Exhibit O shall be deemed to be
Permitted Exceptions. Seller shall have no affirmative obligation hereunder to
expend any funds or incur any liabilities in order to cause any matters shown in

 

Equity Drive (Westway) Purchase Agreement

   Page 2   



--------------------------------------------------------------------------------

the Commitment or the Survey to be removed, cured or insured over, except that
Seller shall pay or discharge any lien or encumbrance arising after the date
hereof and voluntarily created or assumed by Seller and not created by or
resulting from the acts of Purchaser or other parties not related to Seller. If
at Closing the Commitment (or any subsequent revision thereof) discloses adverse
matters objectionable to Purchaser as new exceptions other than the Permitted
Exceptions, and other than those which Seller has agreed to insure against, pay
or discharge, then unless Purchaser agrees to accept title as it then is without
reduction of the Purchase Price, Purchaser may, at its option, terminate this
Agreement, in which event the Earnest Money shall be returned to Purchaser and
Purchaser shall receive from Seller reimbursement for Purchaser’s reasonable
out-of-pocket costs expended in connection with its due diligence of the
Property as evidenced by invoices reasonably satisfactory to Seller in an amount
not to exceed $100,000 (the “Break-up Fee”). In all events Seller shall remove
from title on or prior to Closing all mortgage liens created by Seller and
Seller shall remove or bond over all mechanics’ and materialmen’s liens created
by Seller.

2.5         Other Permitted Exceptions. In addition to those matters shown in
the Commitment and the Survey which become Permitted Exceptions pursuant to
Section 2.4 above, the following shall also be deemed to be Permitted
Exceptions: (a) the Leases; (b) taxes and standby fees for the year in which
Closing occurs not yet due and payable; (c) liens and encumbrances arising after
the date hereof to which Purchaser consents in writing; and (d) any liens or
encumbrances of a definite or ascertainable amount, provided that Seller causes
such liens or encumbrances to be insured around such that same do not appear as
an exception in the owner’s title insurance policy issued to Purchaser pursuant
to the Commitment.

2.6         Owner Title Policy. Subject to the provisions of Section 2.4, on the
Closing Date Seller shall cause the Title Company to issue an owner’s title
insurance policy at Seller’s cost insuring fee simple title in Purchaser as of
the Closing Date, in accordance with the Commitment, subject only to the
Permitted Exceptions; provided, however, that Seller shall have no obligation to
pay anything other than the basic premium for such title insurance policy. If
Purchaser desires to obtain a modification of the “survey exception” or other
modification or endorsement, same shall be at the sole expense of Purchaser.

2.7         Intentionally Deleted.

2.8         New Title Defects. In the event that, after the Effective Date and
prior to Closing, a revision of the Commitment or the Survey reveals an adverse
matter objectionable to Purchaser that was not disclosed to Purchaser prior to
the Effective Date and is not a Permitted Exception (a “New Title Defect”),
Purchaser shall have five (5) days after such matter is disclosed to Purchaser
to send written notice to Seller of such New Title Defect (it being agreed that
if Purchaser fails to object to the New Title Defect within such five-day
period, then such New Title Defect shall thereafter be deemed a Permitted
Exception). Seller shall notify Purchaser in writing within five (5) days
following the date of Purchaser’s notice of such New Title Defect (the “New
Title Defect Cure Period”) that either (a) the New Title Defect has been, or
will be at or prior to Closing, removed from the Commitment or the Survey, as
the case may be, or (b) Seller has failed to arrange to have the New Title
Defect removed. If, upon the expiration of the New Title Defect Cure Period,
Seller has not notified Purchaser that Seller has arranged to have the New Title
Defect removed, then Purchaser may elect (which election must be made in writing
within five (5) days following expiration of the New Title Defect Cure Period)
either: (i) to terminate this Agreement (in which event the Earnest Money shall
be returned to Purchaser and Purchaser shall receive the Break-up Fee); or
(ii) to take title subject to such New Title Defect. If Purchaser does not,
within five (5) days after the expiration of the New Title Defect Cure Period,
send written notice to Seller of its election to terminate this Agreement
pursuant to clause (i) of the preceding sentence, then (x) Purchaser shall be
deemed to have elected to exercise its right in clause (ii) above without any
reduction in the Purchase Price; (y) the New Title Defect will thenceforth be
deemed a Permitted Exception; and (z) this Agreement shall remain in full force
and effect.

 

Equity Drive (Westway) Purchase Agreement

   Page 3   



--------------------------------------------------------------------------------

ARTICLE III

INSPECTION PERIOD

3.1         Property Documents. Seller has delivered or made available to
Purchaser at the Property or through a secure website, to the extent in Seller’s
possession, the documents described on Exhibit B attached hereto and made a part
hereof for all purposes (the “Property Documents”). Purchaser shall, if
requested by Seller, acknowledge receipt of the Property Documents or any other
document delivered or made available to Purchaser in connection with the
transaction contemplated hereby. Purchaser may inspect the Property Documents
during normal business hours and may photocopy same at Purchaser’s expense.
Notwithstanding the foregoing provisions, Seller shall not be obligated to
deliver to Purchaser any report described in Exhibit B if the terms of such
report restrict Seller from doing so. With respect to any environmental report
or other report described in Exhibit B which Seller delivers to Purchaser,
Purchaser understands and agrees that (a) such report shall be delivered to
Purchaser for general information purposes only, (b) Purchaser shall not have
any right to rely on any report received from Seller and will not rely thereon,
but rather will rely on inspections and reports performed by or on behalf of
Purchaser, and (c) Seller shall have absolutely no liability for any inaccuracy
in or omission from any report which it delivers to Purchaser. Promptly after
request of Purchaser, Seller shall deliver to Purchaser or post on the secure
website such additional documents in Seller’s possession reasonably requested by
Purchaser as determined in Seller’s sole and reasonable discretion.

3.2         Right of Inspection. During the period beginning on November 19,
2010, and continuing through Closing, Purchaser and its representatives
(including Purchaser’s architects, engineers and consultants) shall have the
right to examine the Property Documents and to make a physical inspection of the
Property (including the right to conduct such soil, engineering, environmental,
hazardous or toxic material, noise pollution, seismic or other physical test,
study or investigation as Purchaser may desire, provided, however, that
Purchaser must obtain Seller’s consent to any physically invasive testing). In
this regard, Purchaser and its authorized agents and representatives shall be
entitled to enter upon the Property at all reasonable times while this Agreement
is in effect, upon reasonable prior oral or written notice to Seller and (if
Seller shall make a representative available) while accompanied by a
representative of Seller, subject to the rights of tenants of the Property. All
activities by Purchaser or its representatives shall be coordinated through
Seller’s designated representative, Jeff Carter, including, but not limited to,
contact with tenants, and Seller shall have the right to have a representative
present during any meetings with tenants. All inspections shall occur at
reasonable times agreed upon by Seller and Purchaser and shall be conducted so
as not to unreasonably interfere with use of the Property by Seller or tenants
of the Property. In no event shall Purchaser or its representatives perform any
off-site testing on surrounding properties. Purchaser will use its best efforts
to minimize any disruption or interference caused by any such testing and will
repair damage caused by such testing. Before and during Purchaser inspections,
Purchaser and each Purchaser representative conducting any Purchaser inspection
shall maintain workers’ compensation insurance in accordance with applicable law
and the extent required, and Purchaser, or the applicable Purchaser
representative conducting any Purchaser inspection, shall maintain
(a) commercial general liability insurance with limits of at least Three Million
Dollars ($3,000,000) for bodily or personal injury or death, (b) property damage
insurance in the amount of at least One Million Dollars ($1,000,000), and
(c) contractual liability insurance. Purchaser shall deliver to Seller evidence
of such workers’ compensation insurance and a certificate evidencing the
commercial general liability and property damage insurance before conducting any
Purchaser inspection on the Property. Each such insurance policy shall be
written by a reputable insurance company having a rating of at least “A-:VII” by
Best’s Rating Guide (or a comparable rating by a successor rating service). Such
insurance policies shall name as additional insureds Seller and Seller’s lender.
Purchaser shall indemnify, defend and hold Seller and the Property harmless of
and from any and all losses, liabilities, costs, expenses (including, without
limitation, reasonable attorneys’ fees and costs of court), damages, liens,
claims (including, without

 

Equity Drive (Westway) Purchase Agreement

   Page 4   



--------------------------------------------------------------------------------

limitation, mechanics’ or materialmen’s liens or claims of liens), actions and
causes of actions arising from or relating to Purchaser’s (or Purchaser’s
agents, employees or representatives) entering upon the Property to test, study,
investigate or inspect the same or any part thereof, whether pursuant to this
Section 3.2 or otherwise, except to the extent arising from the negligence of
Seller or Seller’s agents or contractors) or from the mere discovery of a
condition at the Property. The foregoing indemnity of Purchaser shall expressly
survive the Closing or the earlier termination of this Agreement.

3.3         Deemed Approval. Purchaser is deemed to have approved the Property
Documents and the Property in all respects and has no termination rights except
as expressly set forth herein.

ARTICLE IV

CLOSING

4.1         Time and Place. The consummation of the purchase and sale of the
Property (“Closing”) shall take place at the office of the Escrow Agent on a
date (the “Closing Date”) mutually agreed upon by the parties, but not later
than five (5) business days after the Effective Date. At Closing, Seller and
Purchaser shall perform the obligations set forth in, respectively, Section 4.2
and Section 4.3 below, the performance of which obligations shall be concurrent
conditions. Notwithstanding the foregoing, Purchaser may, in its sole
discretion, extend the Closing Date for a period not to exceed thirty (30) days
(the “Extended Closing Date”) by providing Seller written notice of the same at
least five (5) business days prior to the scheduled Closing Date and by
simultaneously delivering to the Title Company an additional Three Hundred
Thousand Dollars ($300,000) which shall become part of the Earnest Money.

4.2         Seller’s Obligations at Closing. At Closing, Seller shall:

(a)         deliver to Purchaser a Special Warranty Deed (the “Deed”) in the
form of Exhibit C attached hereto and made a part hereof for all purposes,
executed and acknowledged by Seller and in recordable form, it being agreed that
the conveyance effected by the Deed shall be subject to the Permitted
Exceptions, set forth on Exhibit O and those subsequently added pursuant to
Sections 2.5(c) and 2.8 above, provided that Seller shall certify the rent roll
to the Title Company in order for the Title Company to remove the “rights of
tenants in possession” exception, except for the named Leases;

(b)         deliver to Purchaser a Bill of Sale in the form of Exhibit D
attached hereto and made a part hereof for all purposes (the “Bill of Sale”)
executed by Seller;

(c)         join with Purchaser in the execution of an Assignment of Leases and
Security Deposits in the form of Exhibit E attached hereto and made a part
hereof for all purposes;

(d)         join with Purchaser in the execution of an Assignment and Assumption
of Intangible Property and Other Rights in the form of Exhibit F attached hereto
and made a part hereof for all purposes;

(e)         join with Purchaser in the execution of letters to tenants at the
Real Estate in the form of Exhibit G attached hereto and made a part hereof for
all purposes;

(f)         deliver to Purchaser an affidavit sworn by an officer of Seller in
the form of Exhibit H attached hereto and made a part hereof for all purposes
(the “FIRPTA Affidavit”), or in such other form as may be prescribed by federal
regulations;

 

Equity Drive (Westway) Purchase Agreement

   Page 5   



--------------------------------------------------------------------------------

(g)         deliver to Purchaser such tenant estoppel certificates (as described
in Section 5.5(a) hereof) as are in the possession of Seller;

(h)         deliver to Purchaser possession of the Property; and

(i)         deliver to Escrow Agent such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller and such other documents reasonably required by
the Title Company (such as a settlement statement) to consummate the transaction
described in this Agreement.

4.3         Purchaser’s Obligations at Closing. At Closing, Purchaser shall:

(a)         pay to Seller the Purchase Price in cash or immediately available
funds, it being agreed that the Earnest Money shall be delivered to Seller at
Closing and applied towards payment of the Purchase Price.

(b)         join with Seller in execution of the instruments described in
Sections 4.2(c), 4.2(d), and 4.2(e);

(c)         deliver to Seller an Agreement Regarding Disclaimers in the form of
Exhibit I attached hereto and made a part hereof for all purposes executed by
Purchaser and counsel for Purchaser; and

(d)         deliver to Seller such evidence as Seller’s counsel and/or the Title
Company may reasonably require as to the authority of the person or persons
executing documents on behalf of Purchaser and such other documents reasonably
required by the Title Company (such as a settlement statement) to consummate the
transaction described in this Agreement.

4.4         Prorations. The following adjustments to the Purchase Price paid
hereunder shall be made between Seller and Purchaser and shall be prorated (as
applicable) on a per diem basis as if Purchaser owned the Property for the
entire day on the Closing Date:

(a)         All real estate taxes and installments of special assessments due
and payable with respect to the calendar year of Closing. All other installments
of special assessments not yet due and payable shall be the responsibility of
Purchaser. If at the time of Closing the tax rate or the assessed valuation for
the current year has not yet been fixed, taxes shall be prorated based upon the
tax rate and the assessed valuation established for the previous tax year;
provided, however, that Seller and Purchaser agree that to the extent the actual
taxes for the current year differ from the amount so apportioned at Closing, the
parties hereto will make all necessary adjustments by appropriate payments
between themselves following the Closing, and this provision shall survive
Closing.

(b)         Current rents, advance rentals and other income from the Property
shall be prorated between Seller and Purchaser at Closing based upon such
amounts actually collected by Seller as of the Closing Date. Rent which is
unpaid or delinquent as of the Closing Date shall not be prorated, but such
unpaid or delinquent rent collected after the Closing Date shall be delivered as
follows: (i) if Seller collects any rent after the Closing Date, Seller shall
deliver to Purchaser any such rent within fifteen (15) days after the receipt
thereof and (ii) if Purchaser collects any unpaid or delinquent rent after the
Closing Date, Purchaser shall deliver to Seller any such rent relating to the
period prior to the Closing Date within fifteen (15) days after the receipt
thereof. Seller and Purchaser agree that all rent received by Seller or
Purchaser after the Closing Date shall be applied first to current rentals and
then to delinquent rentals, if any, in inverse order of

 

Equity Drive (Westway) Purchase Agreement

   Page 6   



--------------------------------------------------------------------------------

maturity provided any payments to Seller shall be net of costs of collection.
Purchaser will make a good faith effort after Closing to collect all rents
(including without limitation the Pass Through Expenses and percentage rents
described in Section 4.4(c) below) in the usual course of Purchaser’s operation
of the Property, but Purchaser will not be obligated to institute any lawsuit or
incur any expense to collect delinquent rents. Notwithstanding the foregoing
provisions, Seller shall not be required to prorate any amounts collected by
Seller after Closing from former tenants of the Property, it being understood
and agreed that Seller may retain all amounts that Seller recovers from such
former tenants.

(c)         With respect to additional rent attributable to insurance, taxes,
common area maintenance and other operating expenses which are passed through to
tenants under the Leases (the “Pass Through Expenses”) and as of the Closing
Date are not yet collected, Purchaser shall, upon collection of such Pass
Through Expenses, but subject to the same rules of application set forth in
Section 4.4(b) above, remit to Seller an amount equal to that portion of Pass
Through Expenses which accrued prior to the Closing Date. With respect to Pass
Through Expenses which have not been billed to tenants as of the Closing Date,
Purchaser shall bill each tenant for same in accordance with each such tenant’s
Lease. Within one hundred fifty (150) days after the end of 2010, Seller shall,
with Purchaser’s reasonable cooperation and contingent upon receipt of any
information held by Purchaser and not in the possession of Seller and reasonably
necessary to such obligation, prepare a reconciliation of Pass-Through Expenses.
Within one hundred fifty (150) days after the end of the year in which Closing
occurs, Purchaser shall, with Seller’s reasonable cooperation and contingent
upon receipt of any information held by Seller and not in the possession of
Purchaser and reasonably necessary to such obligation, prepare a reconciliation
of Pass-Through Expenses. In the event that any reconciliation shows that either
Seller or Purchaser is owed an adjusting payment, then the party owing such
payment shall promptly remit the same.

(d)         Charges under service agreements assumed by Purchaser, utility
charges for which Seller is liable, and other operating expenses of the Property
shall be prorated between Seller and Purchaser at Closing.

(e)         Security deposits shall, at Seller’s option, either be transferred
or credited to Purchaser at Closing. Refundable cash or other refundable
deposits posted with utility companies or other entities in connection with the
Property shall, at Seller’s option, either be assigned to Purchaser and credited
to Seller at Closing, or Seller shall be entitled to receive and retain such
refundable cash and deposits. Seller shall cause its lender and Wellstream
International Limited (“Wellstream”) to execute such documents as may be
required to cause the letter of credit to be transferred to Purchaser as soon as
is reasonably practical following the Closing and Seller shall cause Wellstream
to reduce the amount of its scheduled 2011 letter of credit reduction by Two
Thousand Dollars ($2,000) such that it shall be reduced by Seventy-Three
Thousand Dollars ($73,000) instead of Seventy-Five Thousand Dollars ($75,000).

(f)         Purchaser shall be responsible for the payment of (i) all Tenant
Inducement Costs (as hereinafter defined) and leasing commissions which become
due and payable (whether before or after Closing) (A) as a result of any
renewals or expansions of existing Leases, and (B) under any new Leases
(including any amendments of existing Leases) in each instance to the extent
entered into after the Effective Date of this Agreement which have been approved
(or deemed approved) by Purchaser in accordance with the terms of this
Agreement; and (ii) all Tenant Inducement Costs and leasing commissions which
become due and payable under an existing lease for a right exercised after the
Effective Date. Seller shall be responsible for all other Tenant Inducement
Costs. If as of the Closing Date Seller shall have paid any Tenant Inducement
Costs

 

Equity Drive (Westway) Purchase Agreement

   Page 7   



--------------------------------------------------------------------------------

or leasing commissions for which Purchaser is responsible pursuant to the
foregoing provisions, Purchaser shall reimburse Seller therefor at Closing.
Seller shall supply invoices and statements for all such Tenant Inducement Costs
and leasing commissions to Purchaser on or prior to the Closing Date. For
purposes hereof, the term “Tenant Inducement Costs” means any out-of-pocket
payments required under a Lease to be paid by the landlord thereunder to or for
the benefit of the tenant thereunder which is in the nature of a tenant
inducement, including specifically, without limitation, tenant improvement
costs, lease buyout costs, and moving, design, refurbishment and club membership
allowances. The term “Tenant Inducement Costs” shall not include loss of income
resulting from any free rental period, it being agreed that Seller shall bear
the loss resulting from any free rental period until the Closing Date and that
Purchaser shall bear such loss from and after the Closing Date.

(g)         The Personal Property is included in this sale, without further
charge, except that Purchaser shall be responsible for the amount of any and all
sales or similar taxes payable in connection with the Personal Property which is
to be transferred to Purchaser under this Agreement and Purchaser shall execute
and deliver any tax returns required of it in connection therewith. Seller and
Purchaser agree that the Personal Property has nominal value.

(h)         All prorations described in this Section 4.4 shall be effected by
increasing or decreasing, as appropriate, the amount of cash to be paid by
Purchaser to Seller at Closing. Except for the proration of taxes and operating
expense reconciliation described in Sections 4.4(a) and (c) above, all
prorations provided for herein and not in dispute shall be final within one
hundred eighty (180) days after the year in which Closing occurs. The proration
of taxes described in Section 4.4(a) above shall be deemed final if no
adjustment thereto is requested within one (1) year after Closing.

The provisions of this Section 4.4 shall survive Closing.

4.5         Closing Costs. Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction; (b) the basic premium for
the Owner’s Policy of Title Insurance to be issued to Purchaser by the Title
Company at Closing (specifically excluding the additional premium chargeable for
modification of the survey exception or any endorsements, which expenses shall
be borne by Purchaser); (c) the cost of the Existing Survey and the cost for
updating the Existing Survey to meet the requirements set forth in Exhibit L,
but in no event in an amount exceeding Three Thousand Five Hundred Dollars
($3,500); (d) the fees for recording the Deed; and (e) one-half ( 1/2) of any
escrow fee which may be charged by the Title Company. Purchaser shall pay
(v) the fees of any counsel representing Purchaser in connection with this
transaction; (w) the additional premium chargeable for modification of the
survey exception, if such modification is desired by Purchaser; (x) the cost of
any endorsements; (y) the cost of the Updated Survey to the extent such cost
exceeds Three Thousand Five Hundred Dollars ($3,500); and (z) one-half ( 1/2) of
any escrow fees charged by the Title Company. All other costs and expenses
incident to this transaction and the closing thereof shall be paid by the party
incurring same.

4.6         Delivery of Documents. Immediately after Closing, Seller shall
direct the manager of the Property to make available at the offices of such
manager all books and records of account, contracts, leases and leasing
correspondence, receipts for deposits, unpaid bills and other papers or
documents which pertain to the operation of the Property together with all
advertising materials, booklets, keys and other items, if any, used in the
operation of the Property. Except as expressly provided herein, Seller makes no
representations regarding the existence or adequacy of such documents or items
for use in management or operation of the Property. The foregoing shall not
include the separate books, records, correspondence and other documentation of
Seller located at its offices in Dallas, Texas, nor shall it include any
computer software or computer programs used by the manager of the Property or
Seller in

 

Equity Drive (Westway) Purchase Agreement

   Page 8   



--------------------------------------------------------------------------------

connection with the Property, it being understood and agreed that the foregoing
items are not part of the “Property” to be conveyed to Purchaser hereunder.
After the Closing, Seller shall have the right for a period of one (1) year upon
at least forty-eight (48) hours written notice and then only during business
hours, to inspect the books and records of the Property to verify that Purchaser
is remitting to Seller all amounts to be remitted to Seller according to the
terms of this Agreement, and for any other reasonable purpose related to
Seller’s prior ownership of the Property, and this provision shall survive
Closing.

4.7         Preservation of Right to Contest. Seller reserves the right to
contest after Closing taxes and assessments with respect to the Property and
interest or penalties pertaining thereto, to the extent same are applicable to
periods prior to Closing, and Seller shall be entitled to any refunds made with
respect to such contested taxes. Subject to Section 4.4(a), all taxes imposed
because of a change of use or ownership of the Property after or in connection
with the Closing shall be for the account of Purchaser, and Purchaser shall
indemnify and hold Seller harmless of, from and against any and all costs,
damages, expenses, claims, or liability arising from the imposition of any such
taxes. The provisions of this Section shall survive the Closing. Notwithstanding
the foregoing, Seller shall not file a tax protest for 2011 taxes unless the
protest deadline date will occur prior to Closing.

ARTICLE V

REPRESENTATIONS, WARRANTIES, AND COVENANTS

5.1         Representations and Warranties of Seller. As of the Effective Date,
Seller represents and warrants to Purchaser as follows:

(a)         Seller is organized, validly existing and in good standing under the
laws of the state of its formation. Seller has the limited liability company or
appropriate entity right, power and authority to sell and convey the Property as
provided in this Agreement and to carry out Seller’s obligations hereunder. The
individuals executing this Agreement on behalf of Seller have the right, power
and authority to do so and this Agreement constitutes the legal, valid and
binding obligation of Seller.

(b)         To Seller’s knowledge, the execution and delivery of this Agreement
and the consummation of the transaction contemplated hereby will not result in
any breach of the terms, conditions or constitute a default under any instrument
or obligation to which Seller is now a party.

(c)         Seller is not a “foreign person” as defined in Section 1445 of the
Internal Revenue Code of 1986, as amended, and any related regulations.

(d)         Seller has received no notice of pending or to Seller’s knowledge,
threatened, condemnation or similar proceeding affecting the Property or any
portion thereof.

(e)         All leasing commissions and tenant improvement costs due with regard
to the primary lease terms of existing tenants have been paid except as set
forth on Schedule 4.4(f) and all leasing commission agreements which survive the
Closing have been provided to Purchaser.

(f)         The documents heretofore delivered or otherwise made available for
viewing include true and complete copies of the Leases and service contracts
used by Seller and Seller’s property manager in the day-to-day operation and
management of the Property and the current rent roll (attached as Exhibit M)
used by Seller and Seller’s property manager in the operation of the Property.
To Seller’s knowledge, neither the landlord nor the tenants under the Leases are
in

 

Equity Drive (Westway) Purchase Agreement

   Page 9   



--------------------------------------------------------------------------------

default under the Leases in any material respect, and the Leases are in full
force and effect. Except as provided in the Commitment and except for the
tenants under the Leases, no party has a right of possession in the Property.

(g)         Seller has received no written notice claiming violation of any
federal, state, county or municipal law, ordinance, order, regulation or
requirement, including without limitation, any violation of an environmental
law, affecting any portion of the Property that has not been corrected and to
Seller’s knowledge, no material violation currently exists except as disclosed
in writing to Purchaser.

(h)         Seller has not been served with or received any written notice of
any action, litigation, arbitration or other judicial or administrative
proceeding which is still pending with respect to the Property, nor to Seller’s
Knowledge, has any such litigation been filed or threatened with respect to the
Property, except personal injury claims that are otherwise insured by insurance
policies maintained by Seller and currently in effect.

(i)         Neither Seller, nor to Seller’s actual knowledge without inquiry,
any of its respective partners, members, shareholders, owners, employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of the Office of Foreign Asset Control (“OFAC”) of
the Department of the Treasury (including those named on the OFAC’s Specially
Designated and Blocked Persons List) or under any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit or Support
Terrorism), or other governmental action.

(j)         No underground storage tanks have been placed on or removed from the
Property by Seller.

(k)         To Seller’s knowledge, Seller has not entered into any material
contractual obligations of Seller that will materially and adversely affect the
Property after Closing, except as disclosed in the Commitment or Property
Documents or which will be terminated or assigned (as contemplated in
Section 1.1(e)) as of the Closing.

5.2         Notice of Breach.

(a)         To the extent that, before the Effective Date, Purchaser obtains
actual knowledge or is deemed to know that Seller’s representations and
warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect such actual or deemed
knowledge as of the Effective Date. For purposes hereof, Purchaser shall be
deemed to know all information set forth in the written materials delivered to
Purchaser in respect of the Property.

(b)         If after the Effective Date but prior to the Closing, Purchaser
first obtains actual knowledge that any of the representations or warranties
made herein by Seller are untrue, inaccurate or incorrect in any material
respect, Purchaser shall give Seller written notice thereof within five (5) days
after obtaining such actual knowledge (but, in any event, prior to the Closing).
In such event, Seller shall have the right (but not the obligation) to attempt
to cure such misrepresentation or breach and shall, at its option, be entitled
to a reasonable adjournments of the Closing (not to exceed thirty (30) days) for
the purpose of such cure. If Seller elects to attempt to so cure but is unable
to so cure any misrepresentation or breach of warranty, then Purchaser, as its
sole remedies for any and all such materially untrue, inaccurate or incorrect
representations or warranties, shall elect either (i) to waive such
misrepresentations or breaches of representations

 

Equity Drive (Westway) Purchase Agreement

   Page 10   



--------------------------------------------------------------------------------

and warranties and consummate the transaction contemplated hereby without any
reduction of or credit against the Purchase Price, or (ii) if Purchaser first
obtained actual knowledge of such material misrepresentation or breach of
warranty after the Effective Date, to terminate this Agreement in its entirety
by written notice given to Seller on the Closing Date, in which event this
Agreement shall be terminated, the Earnest Money shall be returned to Purchaser,
Purchaser shall be entitled to the Break-Up Fee and thereafter neither party
shall have any further rights or obligations hereunder except as provided in any
section hereof that by its terms expressly provides that it survives any
termination of this Agreement.

5.3         Survival of Representations. It is the intent of Seller and
Purchaser that the representations and warranties made by Seller in Section 5.1
above (the “Representations”) shall survive Closing for a period of one (1) year
after the date of Closing. Accordingly, Purchaser and Seller hereby agree that,
notwithstanding any provision of this Agreement or any provision of law to the
contrary, any action which may be brought under this Agreement by Purchaser
against Seller for breach of any Representations shall be forever barred unless
Purchaser (a) delivers to Seller no later than one (1) year after the date of
Closing a written notice of its claim setting forth in reasonable detail the
factual basis for such claim and Purchaser’s good faith estimate of its damages
arising out of such claim, and (b) files a complaint or petition against Seller
alleging such claim in an appropriate state or federal court in Dallas County,
Texas, no later than two (2) years after the date of Closing. In no event shall
Seller be liable after the date of Closing for its breach of any Representations
if such breach was actually known to Purchaser prior to the completion of
Closing. Seller’s liability for breach of any Representations shall be limited
as follows: (i) Seller shall have liability for breach of Representations only
if the valid claims for all such breaches collectively aggregate more than Fifty
Thousand Dollars ($50,000), in which event the full amount of such claims shall
be actionable, and (ii) Seller’s aggregate liability to Purchaser for breaches
of the Representations shall not exceed the amount of Seven Hundred Fifty
Thousand Dollars ($750,000) (the “Cap”), it being agreed that in no event shall
Seller’s aggregate liability for such breaches exceed the amount of the Cap.

5.4         Covenants of Seller. Seller hereby covenants as follows:

(a)         Between the Effective Date and the Closing Date, Seller shall
maintain the Property in its present condition, ordinary wear and tear excepted;

(b)         Between the Effective Date and the Closing Date, Seller shall
maintain all casualty, liability and hazard insurance currently in force with
respect to the Property; and

(c)         Between the Effective Date and the Closing Date, Seller shall lease,
operate, manage and enter into contracts with respect to the Property, in the
same manner done by Seller prior to the date hereof, maintaining present
services and sufficient supplies and equipment for the operation and maintenance
of the Property in the same manner as prior to the date hereof; provided,
however, that Seller shall not enter into any service contract that cannot be
terminated within thirty (30) days notice. Seller shall terminate all service
contracts.

(d)         A copy of each Lease presented to Seller between the Effective Date
and the Closing Date for its approval and execution will be submitted to
Purchaser prior to execution by Seller. Purchaser agrees to notify Seller in
writing within five (5) business days after its receipt of each such Lease of
either its approval or disapproval thereof, including all Tenant Inducement
Costs and leasing commissions to be incurred in connection therewith. In the
event Purchaser fails to notify Seller in writing of its approval or disapproval
of any such Lease within the five-business-day period for such purpose set forth
above, such failure shall be deemed the approval by Purchaser of such Lease. At
Closing, Purchaser shall reimburse Seller for any Tenant

 

Equity Drive (Westway) Purchase Agreement

   Page 11   



--------------------------------------------------------------------------------

Inducement Costs or leasing commissions incurred by Seller pursuant to a new
Lease approved (or deemed approved) by Purchaser.

(e)         From the Effective Date until the Closing Date, Seller shall not
sell, transfer or otherwise dispose of the Property, or any portion thereof, nor
enter into any leases, service contracts, trust deeds, mortgages, restrictions,
encumbrances, liens, licenses or other instruments or agreements affecting the
Property except in the ordinary course of business.

5.5         Actual Knowledge of Seller. All references in this Agreement to the
“actual knowledge” of Seller or “to Seller’s knowledge” shall refer only to the
actual knowledge of the Designated Employees (as hereinafter defined) of the
Dallas, Texas office of Seller and the Houston property management office and
shall not be construed to refer to the knowledge of any other officer, agent or
employee of Seller or any affiliate of Seller or to impose upon such Designated
Employees any duty to investigate the matter to which such actual knowledge, or
the absence thereof, pertains. As used herein, the term “Designated Employees”
shall refer to Kmeal Winters, an employee of Seller who has responsibility for
overseeing the management of the Property, among other assets of Seller and
Debbie Fujimoto, the property manager of the Property.

5.6         Representations of Purchaser. Purchaser hereby represents as
follows: Neither Purchaser, nor to Purchaser’s actual knowledge without inquiry,
any of its respective partners, members, shareholders, owners, employees,
officers, directors, representatives or agents is, nor will they become, a
person or entity with whom U.S. persons or entities are restricted from doing
business under regulations of OFAC (including those named on the OFAC’s
Specially Designated and Blocked Persons List) or under any statute, executive
order (including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons who Commit, Threaten to Commit or Support
Terrorism), or other governmental action.

5.7         Tenant Estoppels. Seller shall obtain an estoppel certificate, in
form substantially in accordance with Exhibit J attached hereto and made a part
hereof for all purposes (the “Estoppel Certificate”), executed by each tenant
under the Leases; provided, however, that if Seller is unable to procure the
Estoppel Certificates from all such tenants, Purchaser may terminate this
Agreement. Further, Seller shall cooperate with Purchaser to distribute with the
Estoppel Certificates any subordination, non-disturbance and attornment
agreements (the “SNDAs”) prepared by Purchaser on behalf of its lender and
delivered to Seller. However, aside from making the distribution to the tenants
under the Leases and monitoring receipt of same, Seller shall have no obligation
with respect thereto, and Seller’s failure to obtain the SNDAs shall not affect
Seller’s or Purchaser’s rights under this Agreement.

5.8         Conditions to Purchaser’s Obligation to Close. In addition to all
other conditions set forth in this Agreement, the obligation of Purchaser to
consummate the transaction contemplated hereunder shall be contingent upon the
following:

(a)         The Seller’s representations and warranties contained herein shall
be true and correct in all material respects as of the date of this Agreement
and the Closing Date;

(b)         The credit rating of Cameron International shall not be downgraded
below investment grade (BBB-) according to Standard and Poor’s prior to the
Closing Date, provided, however, if such credit rating is downgraded as set
forth above after the initial Closing Date and prior to the Extended Closing
Date, should Purchaser elect to extend the Closing Date, then this
Section 5.8(b) shall no longer be a condition to close and Purchaser shall have
no right to terminate pursuant to this Section; and

 

Equity Drive (Westway) Purchase Agreement

   Page 12   



--------------------------------------------------------------------------------

(c)         Seller has delivered to Purchaser an estoppel certificate, in form
substantially in accordance with Exhibit P attached hereto and made a part
hereof for all purposes, executed by Westway Park Owners’ Association, Inc., a
Texas not-for-profit corporation.

ARTICLE VI

DEFAULT; REMEDIES

6.1         Default of Purchaser. In the event Purchaser fails to perform its
material obligations pursuant to this Agreement (it being agreed by the parties
that payment of the Purchase Price is a material obligation) for any reason
except failure by Seller to perform hereunder or the permitted termination
hereof by Purchaser or Seller in accordance with the express provisions hereof,
Seller shall be entitled, as its sole remedy, to terminate this Agreement and
recover the Earnest Money as liquidated damages and not as a penalty, in full
satisfaction of claims against Purchaser hereunder. Seller and Purchaser agree
that Seller’s damages resulting from Purchaser’s default are difficult, if not
impossible, to determine and that the Earnest Money is a fair estimate of those
damages which has been agreed to in an effort to cause the amount of said
damages to be certain. In the event of Purchaser’s default and notwithstanding
anything in this Section 6.1 to the contrary, Seller shall have all remedies
available at law or in equity in the event Purchaser or any party related to or
affiliated with Purchaser is asserting any claims or right to the Property that
would otherwise delay or prevent Seller from having clear, indefeasible and
marketable title to the Property.

6.2         Default of Seller. In the event Seller fails to perform its material
obligations pursuant to this Agreement for any reason except failure by
Purchaser to perform hereunder or the permitted termination hereof by Purchaser
or Seller in accordance with the express provisions hereof, Purchaser may
(i) terminate this Agreement by giving Seller timely written notice of such
election prior to or at Closing, in which event Purchaser shall be entitled to
receive back the Earnest Money, or (ii) sue for specific performance. The
remedies set forth in this Section 6.2 shall be the sole and exclusive remedies
available to Purchaser for Seller’s failure to close the transaction which is
the subject of this Agreement in accordance with the provisions of this
Agreement. Notwithstanding the foregoing, in the event that specific performance
is unavailable solely as a result of Seller having conveyed the Property to
another purchaser in violation of this Agreement and Purchaser is not then in
default, Purchaser shall be entitled to exercise all rights and remedies
available at law or in equity.

6.3         Post-Closing Remedies. Notwithstanding the provisions of
Sections 6.1 and 6.2 above, in the event that after the termination of this
Agreement or after Closing, as the case may be, a party (the “Defaulting Party”)
breaches an obligation hereunder which is expressly stated herein to survive the
termination of this Agreement or Closing or which is contained in the documents
executed at Closing, as the case may be, the Defaulting Party shall be liable to
the other party (the “Non-Defaulting Party”) for the direct, actual damages
incurred by the Non-Defaulting Party as a direct result of such breach. In no
event shall the Non-Defaulting Party be entitled to recover from the Defaulting
Party any punitive, consequential or speculative damages.

ARTICLE VII

RISK OF LOSS

7.1         Minor Damage. In the event of loss or damage to the Property or any
portion thereof (the “premises in question”) which is not “major” (as
hereinafter defined), this Agreement shall remain in full force and effect
provided Seller performs any necessary repairs or, at Seller’s option, reduces
the cash

 

Equity Drive (Westway) Purchase Agreement

   Page 13   



--------------------------------------------------------------------------------

portion of the Purchase Price in an amount equal to the cost of such repairs,
Seller thereby retaining all of Seller’s right, title and interest to any claims
and proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and the date of Closing shall be
extended a reasonable time in order to allow for the completion of such repairs.

7.2         Major Damage. In the event of a “major” loss or damage, Purchaser
may terminate this Agreement by written notice to Seller, in which event the
Earnest Money shall be returned to Purchaser. If Purchaser does not elect to
terminate this Agreement within ten (10) days after Seller sends Purchaser
written notice of the occurrence of major loss or damage, then Seller and
Purchaser shall be deemed to have elected to proceed with Closing, in which
event Seller shall, at Seller’s option, either (a) perform any necessary
repairs, or (b) assign to Purchaser all of Seller’s right, title and interest to
any claims and proceeds Seller may have with respect to any casualty insurance
policies or condemnation awards relating to the premises in question and credit
to Purchaser the amount of any deductible or uninsured loss. In the event that
Seller elects to perform repairs upon the Property, Seller shall use reasonable
efforts to complete such repairs promptly and the date of Closing shall be
extended a reasonable time in order to allow for the completion of such repairs.
Upon Closing, full risk of loss with respect to the Property shall pass to
Purchaser. For purposes of Sections 7.1 and 7.2, “major” loss or damage refers
to the following: (i) loss or damage to the Property or any portion thereof such
that the cost of repairing or restoring the premises in question to a condition
substantially identical to that of the premises in question prior to the event
of damage would be, in the certified opinion of a mutually acceptable architect,
equal to or greater One Million Five Hundred Thousand Dollars ($1,500,000);
(ii) any loss due to a condemnation which permanently and materially impairs the
current use of the Property or (iii) any loss or damage that permits a tenant to
terminate its Lease.

7.3         Uniform Vendor and Purchaser Risk Act Not Applicable. It is the
express intent of the parties hereto that the provisions of Sections 7.1 and 7.2
govern the rights of the parties in the event of damage to or condemnation of
the Property and that the Uniform Vendor and Purchaser Risk Act (Section 5.007
of the Texas Property Code) not apply to this Agreement.

ARTICLE VIII

DISCLAIMERS AND WAIVERS

8.1         No Reliance on Documents. Except as expressly stated herein, Seller
makes no representation or warranty as to the truth, accuracy or completeness of
any materials, data or information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby (including specifically,
without limitation, the Property Documents). Purchaser acknowledges and agrees
that all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby (including specifically,
without limitation, the Property Documents) are provided to Purchaser as a
convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except as
otherwise expressly stated herein. Without limiting the generality of the
foregoing provisions, if any budget or similar document is delivered by Seller
to Purchaser, Seller makes no representation or warranty as to the accuracy
thereof, nor shall any such document be construed to impose upon Seller any duty
to spend the amounts set forth in such budget or other document.

8.2         Disclaimers. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
THE DOCUMENTS EXECUTED AT CLOSING, IT IS UNDERSTOOD AND AGREED THAT SELLER IS
NOT MAKING AND HAS NOT AT ANY TIME MADE ANY WARRANTIES OR

 

Equity Drive (Westway) Purchase Agreement

   Page 14   



--------------------------------------------------------------------------------

REPRESENTATIONS OF ANY KIND OR CHARACTER, EXPRESS OR IMPLIED, WITH RESPECT TO
THE PROPERTY, INCLUDING, BUT NOT LIMITED TO, ANY WARRANTIES OR REPRESENTATIONS
AS TO HABITABILITY, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE
(OTHER THAN SELLER’S WARRANTY OF TITLE TO BE SET FORTH IN THE DEED), ZONING, TAX
CONSEQUENCES, PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES, OPERATING HISTORY
OR PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE
PROPERTY WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE
PROPERTY DOCUMENTS OR ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER
TO PURCHASER, OR ANY OTHER MATTER OR THING REGARDING THE PROPERTY. PURCHASER
ACKNOWLEDGES AND AGREES THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO
PURCHASER AND PURCHASER SHALL ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL
FAULTS,” EXCEPT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS AGREEMENT OR
IN THE DOCUMENTS EXECUTED AT CLOSING. PURCHASER HAS NOT RELIED AND WILL NOT RELY
ON, AND SELLER IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTIES, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE
PROPERTY OR RELATING THERETO MADE OR FURNISHED BY SELLER, THE MANAGER OF THE
PROPERTY, OR ANY REAL ESTATE BROKER OR AGENT REPRESENTING OR PURPORTING TO
REPRESENT SELLER, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, VERBALLY OR
IN WRITING, UNLESS SPECIFICALLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS
EXECUTED AT CLOSING. PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS
CONDUCTED, OR WILL CONDUCT PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE
PROPERTY, INCLUDING BUT NOT LIMITED TO, THE PHYSICAL AND ENVIRONMENTAL
CONDITIONS THEREOF, AS PURCHASER DEEMS NECESSARY TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION
TO BE TAKEN WITH RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED
FROM THE PROPERTY, AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION
PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES WITH RESPECT
THERETO, OTHER THAN SUCH REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER AS
ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE DOCUMENTS EXECUTED AT
CLOSING, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT
LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, EXCEPT AS
SET FORTH BELOW, PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED,
RELINQUISHED AND RELEASED SELLER FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS,
CAUSES OF ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF
ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE
ASSERTED OR ALLEGED AGAINST SELLER AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY CONSTRUCTION DEFECTS, PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
(INCLUDING ANY ENVIRONMENTAL LAWS) AND ANY AND ALL OTHER ACTS, OMISSIONS,
EVENTS, CIRCUMSTANCES OR MATTERS REGARDING THE PROPERTY; PROVIDED, HOWEVER, THAT
THE FOREGOING PROVISION SHALL NOT BE CONSTRUED TO LIMIT ANY REMEDY PROVIDED TO
PURCHASER UNDER SECTION 6.3 OF THIS AGREEMENT OR UNDER ANY DOCUMENTS EXECUTED AT
CLOSING, OR PRECLUDE PURCHASER FROM BRINGING A CLAIM AGAINST SELLER OR JOINING
SELLER IN ANY ACTION BY A THIRD PARTY TO REMEDY THIRD PARTY CLAIMS RELATING TO
MATTERS ACCRUING PRIOR TO CLOSING,

 

Equity Drive (Westway) Purchase Agreement

   Page 15   



--------------------------------------------------------------------------------

AND IN ANY EVENT, SELLER SHALL REMAIN LIABLE FOR ALL CLAIMS OF THIRD PARTIES
ACCRUING PRIOR TO THE CLOSING.

8.3         Effect and Survival of Disclaimers. Seller has informed Purchaser
that the compensation to be paid to Seller for the Property has been decreased
to take into account that the Property is being sold subject to the provisions
of this Article VIII. Seller and Purchaser agree that the provisions of this
Article VIII shall survive Closing.

ARTICLE IX

MISCELLANEOUS

9.1         Broker. Seller and Purchaser represent each to the other that each
has had no dealings with any broker, finder or other party concerning
Purchaser’s purchase of the Property except Holliday Fenoglio Fowler, L.P.
(“Broker”). If (and only if) the transaction that is the subject of this
Agreement is consummated, Seller shall pay a commission to Broker pursuant to a
separate written agreement between Seller and Broker. Seller and Purchaser each
hereby agree to indemnify and hold the other harmless from all loss, cost,
damage or expense (including reasonable attorney’s fees) incurred by the other
as a result of any claim arising out of the acts of the indemnifying party (or
others on its behalf) for a commission, finder’s fee or similar compensation
made by any broker, finder or any party who claims to have dealt with such party
except Broker. The foregoing representations, warranties and indemnifications
contained in this Section shall survive the Closing. The Texas Real Estate
License Act requires written notice to Purchaser that it should have an attorney
examine an abstract of title to the property being purchased or obtain a title
insurance policy. Notice to that effect is, therefore, hereby given to
Purchaser.

9.2         ERISA. Purchaser represents that Purchaser is not an employee
benefit plan or a governmental plan or a party in interest of either such a
plan, and that the funds being used to acquire the Property are not plan assets
or subject to state laws regulating investments of and fiduciary obligations
with respect to a governmental plan. As used herein, the terms “employee benefit
plan,” “party in interest,” “plan assets” and “governmental plan” shall have the
respective meanings assigned to such terms in ERISA, and the term “ERISA” shall
mean the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated in connection therewith. Upon the request of Seller,
Purchaser shall deliver to Seller at Closing a certificate stating that the
foregoing representations are true and correct and containing an agreement by
Purchaser to indemnify Seller against any inaccuracy in such representations.
The foregoing covenants shall survive Closing.

9.3         Assignment. Purchaser may not assign its rights under this Agreement
to anyone other than a Permitted Assignee (as hereinafter defined) without first
obtaining Seller’s written approval which may be given or withheld in Seller’s
sole discretion. Subject to the conditions set forth in this Section 9.3,
Purchaser may assign its rights under this Agreement to a Permitted Assignee
without the prior written consent of Seller. In the event that Purchaser desires
to assign its rights under this Agreement to a Permitted Assignee, Purchaser
shall send written notice to Seller at least five (5) business days prior to the
effective date of such assignment stating the name and, if applicable, the
constituent persons or entities of the Permitted Assignee. Such assignment shall
not become effective until such Permitted Assignee executes an instrument
reasonably satisfactory to Seller in form and substance whereby the Permitted
Assignee expressly assumes each of the obligations of Purchaser under this
Agreement accruing after the assignment, including specifically, without
limitation, all obligations concerning the Earnest Money. No assignment shall
release or otherwise relieve Purchaser from any obligations hereunder until the
transaction contemplated herein has closed. For purposes of this Section 9.3,
the term “Permitted Assignee” shall mean any entity controlled by, controlling
or under common control with Purchaser. Notwithstanding anything to the contrary
contained herein, Purchaser shall not have the right to assign

 

Equity Drive (Westway) Purchase Agreement

   Page 16   



--------------------------------------------------------------------------------

this Agreement to any assignee which, in the reasonable judgment of Seller, will
cause the transaction contemplated hereby or any party thereto to violate the
requirements of ERISA. In order to enable Seller to make such determination,
Purchaser shall cause to be delivered to Seller such information as is
reasonably requested by Seller with respect to a proposed assignee and the
constituent persons or entities of any proposed assignee, including
specifically, without limitation, any pension or profit sharing plans related
thereto.

9.4         Confidentiality. The information supplied to or made available to
Purchaser by Seller pursuant to this Agreement or made available to Purchaser by
Seller pursuant to that certain Access Agreement between Seller and Purchaser
dated as of November 22, 2010, other than information available to the public
other than through violation of the provisions herein (collectively, the
“Confidential Materials”), shall not be released or disclosed to any other
parties unless and until this transaction has closed without the prior written
consent of Seller. Seller shall not withhold its consent to disclosure of such
information other than Purchaser’s attorney or to any prospective lender or to
any other agent, employee, contractor, investor, consultant, officer, director,
partner, principal, member, or accountant to the extent necessary or desirable
to assist the acquisition of the Property. Notwithstanding anything in this
Agreement to the contrary, this obligation of confidentiality shall not apply to
disclosures compelled by law (including to make any required SEC, New York Stock
Exchange or other securities market filings), any order of a court of competent
jurisdiction or by a lawful, proper subpoena, in which event Purchaser shall
immediately notify Seller of the circumstances purporting to require such
disclosure and shall refrain from such disclosure for the maximum period of time
allowed by law so that Seller may take such actions as it may deem appropriate
to protect the Confidential Materials being sought. In the event that this
transaction is not closed for any reason, then (a) Purchaser shall refrain, and
shall cause its agents, representatives and accountants to refrain, from
disclosing all such information to any other party, (b) Purchaser shall promptly
return to Seller or destroy all Confidential Materials (including all copies
thereof) which are in the possession of Purchaser or any of Purchaser’s agents
or representatives, and (c) notwithstanding anything to the contrary contained
elsewhere in this Agreement, the covenant set forth in the foregoing clauses (a)
and (b) shall survive any termination of this Agreement for a period of one
(1) year. In the event of a breach or threatened breach by Purchaser or its
agents or representatives of this Section 9.4, Seller shall be entitled to an
injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information. Nothing herein
shall be construed as prohibiting Seller from pursuing any other available
remedy at law or in equity for such breach or threatened breach. Neither Seller
nor Purchaser shall issue any press releases prior to or in connection with the
Closing regarding any of the transactions contemplated herein without the
consent of the other party, which obligation shall survive Closing or any
termination of this Agreement.

9.5         Notice. All notices required or permitted hereunder shall be in
writing and shall be served on the parties at the following address:

 

If to Seller:

 

Behringer Harvard Equity Drive LP

Attention: Kmeal Winters

15601 Dallas Parkway, Suite 600

Addison, Texas 75001

 

With a copy to:

 

Powell Coleman & Arnold LLP

Attention: Carol D. Satterfield

8080 North Central Expressway, Suite 1380

Dallas, Texas 75001

 

Equity Drive (Westway) Purchase Agreement

   Page 17   



--------------------------------------------------------------------------------

If to Purchaser:

 

Wells Real Estate Funds, Inc.

Attention: Keith Willby

6200 The Corners Parkway

Norcross, Georgia 30092

 

With a copy to:

 

Jackson Walker L.L.P.

Attention: Kurt D. Nondorf

1401 McKinney Street, Suite 1900

Houston, Texas 77010

Any such notices shall be either (a) sent by certified mail, return receipt
requested, in which case notice shall be deemed delivered upon deposit, postage
prepaid in the U.S. mail, or (b) sent by a nationally recognized overnight
courier, in which case it shall be deemed delivered one business day after
deposit with such courier, or (c) delivered by hand delivery, in which case it
shall be deemed delivered upon receipt. The above addresses may be changed by
written notice to the other party; provided, however, that no notice of a change
of address shall be effective until actual receipt of such notice. Copies of
notices are for informational purposes only, and a failure to give or receive
copies of any notice shall not be deemed a failure to give notice.

9.6         Time of Essence. Time is of the essence in this Agreement.

9.7         Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

9.8         Captions. The captions in this Agreement are inserted for
convenience of reference and in no way define, describe or limit the scope or
intent of this Agreement or any of the provisions hereof.

9.9         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns.

9.10         Entire Agreement; Modifications. This Agreement contains the entire
agreement between the parties relating to the transactions contemplated hereby
and all prior or contemporaneous agreements, understandings, representations or
statements, oral or written, are superseded hereby. No waiver, modification
amendment, discharge or change of this Agreement shall be valid unless the same
is in writing and signed by the party against which the enforcement of such
modification, waiver, amendment discharge or change is sought.

9.11         Partial Invalidity. Any provision of this Agreement which is
unenforceable or invalid or the inclusion of which would affect the validity,
legality or enforcement of this Agreement shall be of no effect, but all the
remaining provisions of this Agreement shall remain in full force and effect.

9.12         Limited Liability. Purchaser agrees that it does not have and will
not have any claims or causes of action against any disclosed or undisclosed
officer, director, employee, trustee, shareholder, partner, principal, parent,
subsidiary or other affiliate of Seller, or any officer, director, employee,
trustee, shareholder, partner or principal of any such parent, subsidiary or
other affiliate (collectively, “Seller’s Affiliates”), arising out of or in
connection with this Agreement or the transactions contemplated hereby.
Purchaser agrees to look solely to Seller and its assets for the satisfaction of
any liability or obligation arising under this Agreement or the transactions
contemplated hereby, or for the performance of any of the covenants, warranties
or other agreements contained herein, and further agrees not to sue or otherwise
seek to enforce any personal obligation against any of Seller’s Affiliates with
respect to any matters arising out of or in connection with this Agreement or
the transactions contemplated hereby. The provisions of this Section 9.12 shall
survive the termination of this Agreement and the Closing.

 

Equity Drive (Westway) Purchase Agreement

   Page 18   



--------------------------------------------------------------------------------

9.13         No Third Party Rights. Nothing in this Agreement, express or
implied, is intended to confer upon any person, other than the parties hereto
and their respective successors and assigns, any rights or remedies under or by
reason of this Agreement.

9.14         Further Assurances. Both Seller and Purchaser agree that it will
without further consideration execute and deliver such other documents and take
such other action, whether prior or subsequent to Closing, as may be reasonably
requested by the other party to consummate more effectively the transactions
contemplated hereby.

9.15         Construction. The parties acknowledge that the parties and their
counsel have reviewed and revised this Agreement and that the normal rule of
construction to the effect that any ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
any exhibits or amendments hereto.

9.16         Calculation of Time Periods. Unless otherwise specified, in
computing any period of time described in this Agreement, the day of the act or
event after which the designated period of time begins to run is not to be
included and the last day of the period so computed is to be included, unless
such last day is a Saturday, Sunday or legal holiday under the laws of the State
of Texas, in which event the period shall run until the end of the next day
which is neither a Saturday, Sunday or legal holiday. The final day of any such
period shall be deemed to end at 5 p.m., Dallas, Texas time.

9.17         Applicable Law. THIS AGREEMENT IS PERFORMABLE IN HARRIS COUNTY,
TEXAS, AND SHALL IN ALL RESPECTS BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE FEDERAL LAWS OF THE UNITED STATES AND THE LAWS OF THE
STATE OF TEXAS. PURCHASER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
STATE OR FEDERAL COURT SITTING IN HARRIS COUNTY, TEXAS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND HEREBY IRREVOCABLY
AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING SHALL BE HEARD
AND DETERMINED IN A STATE OR FEDERAL COURT SITTING IN HARRIS COUNTY, TEXAS. IF
EITHER PARTY SHALL EMPLOY AN ATTORNEY TO ENFORCE OR DEFINE THE RIGHTS OF SUCH
PARTY HEREUNDER, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER FROM THE
NONPREVAILING PARTY ALL OF ITS REASONABLE EXPENSES, INCLUDING REASONABLE
ATTORNEYS’ FEES. PURCHASER AND SELLER AGREE THAT THE PROVISIONS OF THIS SECTION
SHALL SURVIVE THE CLOSING OF THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.

9.18         Municipal Utility District Notices. Purchaser agrees that if the
Property or any portion thereof is located in a municipal utility district,
Purchaser will, within five (5) days after request by Seller, execute any and
all notices which, in the opinion of counsel for Seller, are required by law to
be given to Purchaser with respect to the Property.

9.19         Exhibits and Schedules. The following schedules or exhibits
attached hereto (herein sometimes being referred to as “Exhibit”) shall be
deemed to be an integral part of this Agreement:

 

Exhibit A

  

Legal Description;

Exhibit B

  

Property Documents

Exhibit C

  

Special Warranty Deed

Exhibit D

  

Bill of Sale

Exhibit E

  

Assignment of Leases and Security Deposits

Exhibit F

  

Assignment and Assumption of Intangible Property and Other Rights

Exhibit G

  

Tenant Notice Letters

Exhibit H

  

FIRPTA Affidavit

 

Equity Drive (Westway) Purchase Agreement

   Page 19   



--------------------------------------------------------------------------------

Exhibit I

  

Agreement Regarding Disclaimers

Exhibit J

  

Form of Tenant Estoppel

Exhibit K

  

Personal Property

Exhibit L

  

Survey Requirements

Exhibit M

  

Rent Roll

Exhibit N

  

Auditor’s Letter of Representation

Exhibit O

  

Permitted Exceptions

Exhibit P

  

Form of Owners’ Association Estoppel

9.20         Tender of Offer. Upon execution of this Agreement by Purchaser and
delivery of same to Seller, this Agreement shall constitute an offer which has
been submitted by Purchaser to Seller for Seller’s approval. By executing this
Agreement and submitting same to Seller, Purchaser acknowledges and agrees as
follows: (a) this Agreement may be approved or disapproved by Seller in its sole
and unfettered discretion, with Seller having the right to disapprove this
Agreement for any reason whatsoever, and (b) Seller’s approval of this Agreement
shall be evidenced only by Seller’s execution of this Agreement and delivery of
a counterpart hereof executed by both Seller and Purchaser to the Title Company.
Purchaser acknowledges that Purchaser has not, will not and cannot rely upon any
other statement or action of Seller or its representatives as evidence of
Seller’s approval of this Agreement.

9.21         Like Kind Exchange. In the event that Seller elects to sell the
Property or Purchaser desires to utilize the Property as part of a like kind
exchange pursuant to Section 1031 of the Internal Revenue Code, Seller and
Purchaser agree to cooperate with the other in connection therewith and to
execute and deliver all documents which reasonably may be required to effectuate
such exchange as a qualified transaction pursuant to Section 1031 of the Code;
provided that: (a) the Closing shall not be delayed; (b) non-requesting party
incurs no additional cost or liability in connection with the like-kind
exchange; (c) the party requesting the exchange pays all costs associated with
the like-kind exchange; and (d) Purchaser is not obligated to take title to any
property other than the Property.

9.22         Cooperation with Purchaser’s Auditors and SEC Filing Requirements.
Seller shall provide to Purchaser (at Purchaser’s expense) copies of, or shall
provide Purchaser access to, such factual information as may be reasonably
requested by Purchaser and in the possession or control of Seller, or its
property manager or accountants, to enable Purchaser (or Wells Core Income
Operating Partnership, L.P., a Delaware limited partnership, or Wells Core
Office Income REIT, Inc., a Maryland corporation) to file its Form 8-K, if, as
and when such filing may be required by the Securities and Exchange Commission
(“SEC”). At Purchaser’s sole cost and expense, Seller shall allow Purchaser’s
auditor (Frazier & Deeter or any successor auditor selected by Purchaser) to
conduct an audit of the income statements of the Property for the last complete
fiscal year immediately preceding year, and shall cooperate (at no cost to
Seller) with Purchaser’s auditor in the conduct of such audit. Seller agrees to
provide to Purchaser’s auditor, if requested by such auditor, historical
financial statements for the Property, including income and balance sheet data
for the Property, whether required before or after Closing. Without limiting the
foregoing, (i) Purchaser or its designated independent or other auditor may
audit Seller’s operating statements of the Property, at Purchaser’s expense, and
Seller shall provide such documentation as Purchaser or its auditor may
reasonably request in order to complete such audit, and (ii) Seller shall
furnish to Purchaser such financial and other information as may be reasonably
required by Purchaser to make any required filings with the SEC or other
governmental authority; provided, however, that the foregoing obligations of
Seller shall be limited to providing such information or documentation as may be
in the possession of, or reasonably obtainable by, Seller, its property manager
or accountants, at no cost to Seller, and in the format that Seller (or its
property manager or accountants) have maintained such information. In connection
with the foregoing, at no cost to Seller, and at the specific request of
Purchaser, Seller shall cooperate reasonably with Purchaser to arrange for
interviews of tenants and governmental authorities in connection with the
Property. All books, records, materials and responses to questions provided to

 

Equity Drive (Westway) Purchase Agreement

   Page 20   



--------------------------------------------------------------------------------

Purchaser or Purchaser’s auditors pursuant to the foregoing provisions shall be
provided without representation or warranty as to the accuracy or completeness
thereof or otherwise; however, Seller agrees to provide good faith responses to
the requests and questions submitted to Seller by Purchaser or its auditors.
Notwithstanding anything to the contrary contained herein, Seller shall only be
obligated to provide to Purchaser Seller’s accounting information at the
Property level, and shall not be obligated to provide any information concerning
Seller’s capital structure or debt or any Proprietary Information (as defined
below). For the purposes of this Agreement, “Proprietary Information” shall mean
(A) information contained in Seller’s credit reports, credit authorizations,
credit or financial analyses or projections, investment analyses, account
summaries or other documents prepared solely for Seller’s internal purposes and
not directly related to the operation of the Property, including any valuation
documents and information regarding the value of the Property and the price paid
by Seller therefor; (B) material which is subject to attorney-client privilege
or which is attorney work product; (C) sales contracts, appraisal reports,
letters or loan matters; (D) financial statements or information relating to
Seller or any affiliate of Seller, but Property level financial statements shall
not be considered to be Proprietary Information; (E) Seller’s tax returns; or
(F) material which Seller is legally or contractually required to maintain as
confidential. Notwithstanding anything to the contrary set forth herein,
Purchaser expressly agrees that Seller’s delivery of any information under this
Section 9.22 does not in any manner increase any liability of Seller hereunder.
Seller shall, upon written request of Purchaser, deliver the audit letter
attached hereto as Exhibit N.

9.23         Joinder. Seller shall cause IPC (US), Inc. to join in the execution
of this Agreement for the sole purpose of guaranteeing the payment of any
amounts that Seller may owe to Purchaser for breach of the representations made
by Seller in Section 5.1 hereof.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

Equity Drive (Westway) Purchase Agreement

   Page 21   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

   

SELLER:

Dated: 1.25.11

   

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

   

By:

 

/s/ Scott W. Fordham

     

Scott W. Fordham

     

Chief Financial Officer and Treasurer

   

PURCHASER:

Dated: 1.25.11

   

WELLS CORE REIT – WESTWAY ONE

HOUSTON, LLC, a Delaware limited liability company

   

By:

 

Wells Core Office Income Operating

Partnership, L.P., a Delaware limited partnership,

its sole member

     

By:

 

Wells Core Office Income REIT, Inc.,

a Maryland corporation,

its sole general partner

       

By:

 

/s/ Douglas P. Williams

       

Name:

 

Douglas P. Williams

       

Title:

 

Executive Vice President

 

Equity Drive (Westway) Purchase Agreement

   Page 22   



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY TITLE COMPANY

The Title Company hereby acknowledges receipt of (a) a counterpart of this
Agreement executed by Seller and Purchaser on the 25th day of January 2011,

 

CHICAGO TITLE INSURANCE COMPANY

By:

 

/s/ Reno Hartfiel

Name:

 

Reno Hartfiel

Title:

 

Exec VP/Commercial Counsel

 

Equity Drive (Westway) Purchase Agreement

   Page 23   



--------------------------------------------------------------------------------

JOINDER

IN WITNESS WHEREOF, the party listed below has executed this Agreement as of the
day and year first written above to evidence its joinder of the obligations set
forth in Section 9.23 herein.

 

IPC (US), Inc.,

a Delaware corporation

By:

 

/s/ Scott W. Fordham

Name:

 

Scott W. Fordham

Title:

 

Chief Financial Officer & Treasurer

 

Equity Drive (Westway) Purchase Agreement

   Page 24   



--------------------------------------------------------------------------------

EXHIBIT A

LEGAL DESCRIPTION

A METES AND BOUNDS description of a 9.0140 acre tract situated in the W.C.R.R.
Co. Survey, Section 9, Block 1, Abstract No. 917, Harris County, Texas, being
all of a called 9.0140 acre tract conveyed to Behringer Harvard Equity Drive, LP
by Special Warranty Deed filed for record under Clerk’s File Number 20090250881
of the Harris County Official Public Records of Real Property and being a
portion of Unrestricted Reserve “A”, Block 1 of Westway Park, Sec. 5 as shown on
a plat filed for record under Film Code Number 479029 of the Harris County Map
Records; said 9.0140 acre tract being more particularly described as follows,
with all bearings being based on North 89°17’21” East, along the north line of
said 9.0140 acre tract:

BEGINNING at a 5/8-inch iron rod (with cap stamped “Cotton Surveying”) found in
the east right-of-way of Sam Houston Tollway (300-foot wide), for the southwest
corner of a called 9.8367 acre tract conveyed to Fort VII, LLC by Special
Warranty Deed filed for record under Clerk’s File Number Z158534 of the Harris
County Official Public Records of Real Property and the northwest corner of said
9.0140 acre tract and of said Unrestricted Reserve “A”, same being the northwest
corner of the herein described tract, from which a 5/8-inch iron rod (with cap
stamped “Brown & Gay”) bears South 35°32’30 West, 0.60 feet;

THENCE, North 89°17’21” East, 663.66 feet along the south line of said 9.8367
acre tract, the north line of said 9.0140 acre tract and the north line of said
Unrestricted Reserve “A”, to a 5/8-inch iron rod (with cap stamped “Cotton
Surveying”) found for the northeast corner of said 9.0140 acres, the northwest
corner of a called 2.9862 acre tract conveyed to USFR Equity Drive Property, LLC
by Special Warranty Deed filed for record under Clerk’s File Number Y997731 of
the Harris County Official Public Records of Real Property, from which a found
5/8-inch iron rod bears North 89°17’21” East, 369.18 feet;

THENCE, South 00°42’39” East, 605.01 feet along the east line of said 9.0140
acre tract and the west line of said 2.9862 acre tract to a 5/8-inch iron rod
(with cap stamped “Cotton Surveying”) found in the north right-of-way of Equity
Drive (width varies) as shown on a plat filed for record under Film Code Number
479022 of the Harris County Map Records and in the south line of said
Unrestricted Reserve “A”, for the southwest corner of said 2.9862 acre tract and
the southeast corner of said 9.0140 acre tract, same being the southeast corner
of the herein described tract;

THENCE, in a westerly direction along the north right-of-way of said Equity
Drive, the south line of said 9.0140 acre tract and the south line of said
Unrestricted Reserve “A” the following six (6) courses and distances:

 

 

1.

South 89°17’23” West, 214.26 feet to a 5/8-inch iron rod (with cap stamped
“Cotton Surveying”) found, beginning a curve to the right;

 

 

2.

Along the arc of said curve to the right having a radius of 500.00 feet, a
central of 03°20’30”, an arc length of 29.16 feet and a chord bearing North
89°02’22” West, 29.16 feet to a 5/8-inch iron rod (with cap stamped “Cotton
Surveying”) found;

 

 

3.

North 87°22’07” West, 271.04 feet to a 5/8-inch iron rod (with cap stamped
“Cotton Surveying”) found, beginning a curve to the left;

 

 

4.

Along the arc of said curve to the left having a radius of 500.00 feet, a
central of 03°20’30”, an arc length of 29.16 feet and a chord bearing North
89°02’22” West, 29.16 feet to a 5/8-inch iron rod (with cap stamped “Cotton
Surveying”) found;

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

 

5.

South 89°17’23” West, 83.28 feet to a 5/8-inch iron rod (with cap stamped
“Cotton Surveying”) found, beginning a curve to the right;

 

 

6.

Along the arc of said curve to the right having a radius of 25.00 feet, a
central angle of 88°45’11”, an arc length of 38.73 feet and a chord bearing
North 46°20’01” West, 34.97 feet to a 5/8-inch iron rod (with cap stamped
“Cotton Surveying”) found in the east right-of-way of said Sam Houston Tollway;

THENCE, North 01°57’26” West, 563.18 feet along the east right-of-way of said
Sam Houston Tollway, the west line of said 9.0140 acre tract and the west line
of said Unrestricted Reserve “A” to the POINT OF BEGINNING, CONTAINING 9.0140
acres in Harris County, Texas as shown on drawing 1815 in the office of Cotton
Surveying Company, The Woodlands, Texas.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

PROPERTY DOCUMENTS

Seller shall deliver via secure website or make available at the Property the
following to Purchaser to the extent in Seller’s possession:

1.          Copies of all Leases, including any and all modifications or
amendments thereto.

2.          A rent roll for the Property for the month in which this Agreement
is executed, or if not yet available, the most recently available month, in the
form customarily prepared for Seller by the current manager of the Property.

3.          Copies of all vendor, property maintenance and service contracts to
which Seller is a party that are currently in effect with respect to the
Property, including, but not limited to, all agreements for the provision of
janitorial, maintenance, trash removal, landscaping and security services, to
the extent in Seller’s possession.

4.          Copies of all leasing commission agreements with respect to the
Property to which Seller is a party.

5.          Operating statements for the Property for year-to-date, 2009 and
2008 in the format customarily prepared for Seller by the current manager of the
Property and general ledger expense portion for 2009 through September 2010.

6.          An inventory of the Personal Property, if any, to be conveyed to
Purchaser at Closing.

7.          Copies of the ad valorem and personal property tax statements
covering the Property for the current tax year (if available) and for the
previous two (2) years (or the period of Seller’s ownership of the Property, if
less).

8.          All Governmental licenses and permits issued to Seller with respect
to the Property to the extent in Seller’s possession, including specifically,
without limitation, building permits, certificates of occupancy, and special or
conditional use permits in Seller’s possession (at property as applicable).

9.          Plans and specifications for the Improvements, to the extent in
Seller’s possession (at property as applicable).

10.        Copies of all guaranties and warranties covering the Property, to the
extent in Seller’s possession (at property as applicable).

11.        Any environmental reports and property condition reports prepared
with respect to the Property which are in Seller’s possession.

12.        Lease guaranties with documentation.

13.        Letters of Credit (if applicable, in lease files).

14.        Tenant estoppel(s) (if applicable, in lease files).

15.        Tenant SNDA(s) (if applicable, in lease files).

 

Exhibit B – Page 1



--------------------------------------------------------------------------------

16.         Tenant Correspondence (in lease files).

17.         2010 and 2011 Operating Budget.

18.         Tenant, tax and operating expense billing statements: 2009.

19.         Year-to-date Aged Accounts Receivable report.

20.         Statement of Security Deposits(s).

21.         Tenant Financials (and, if applicable, Guarantors): recent quarter,
2009 and 2008 (if applicable, in lease files).

22.         Tenants’ Insurance Certificates (if applicable, in lease files).

23.         Property Loss History-Insurance (3 years).

24.         O&M Manuals (at property as applicable).

25.         Existing Survey.

26.         Zoning Report.

27.         Property Owner Association documents.

 

Exhibit B – Page 2



--------------------------------------------------------------------------------

EXHIBIT C

SPECIAL WARRANTY DEED

 

THE STATE OF TEXAS

   §       §   

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF                                         

   §   

THAT BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware limited partnership
(hereinafter referred to as “Grantor”), for and in consideration of the sum of
Ten Dollars ($10.00) and other good and valuable consideration to it in hand
paid by                                                              , a
                                                              (hereinafter
referred to as “Grantee”), whose mailing address is
                                                                         , the
receipt and sufficiency of which consideration are hereby acknowledged, has
GRANTED, BARGAINED, SOLD and CONVEYED, and by these presents does hereby GRANT,
BARGAIN, SELL and CONVEY, unto Grantee all of the real property situated in
Harris County, Texas, described on Exhibit A attached hereto and made a part
hereof for all purposes, together with all and singular the rights, benefits,
privileges, easements, tenements, hereditaments and appurtenances thereon or in
anywise appertaining thereto, and together with all improvements situated
thereon and any right, title and interest of Grantor in and to adjacent streets,
alleys and rights-of-way and to all utility and drainage capacity and other
entitlements (said land, rights, benefits, privileges, easements, tenements,
hereditaments, appurtenances, improvements and interests being hereinafter
referred to collectively as the “Property”).

This conveyance is made subject only to all presently recorded instruments which
are valid and affect the Property described on Exhibit B attached hereto (such
matters being referred to herein as the “Permitted Exceptions”).

TO HAVE AND TO HOLD the Property, subject to the Permitted Exceptions, as
aforesaid, unto Grantee, its successors and assigns, forever; and Grantor does
hereby bind itself and its successors and assigns, to WARRANT AND FOREVER DEFEND
all and singular the Property unto Grantee, its successors and assigns, against
every person whomsoever lawfully claiming or to claim the same, or any part
thereof, by, through or under Grantor, but not otherwise.

Ad valorem taxes for the year 2011 have been prorated between Grantor and
Grantee. By acceptance of this Special Warranty Deed, Grantee assumes payment of
all property taxes on the Property for the year                          and
subsequent years.

IN WITNESS WHEREOF, this Special Warranty Deed has been executed by Grantor to
be effective as of the          day of January 2011.

 

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

By:

   

Name:

   

Title:

   

 

Exhibit C – Page 1



--------------------------------------------------------------------------------

THE STATE OF TEXAS

     §            §      

COUNTY OF DALLAS

    

§

     

This instrument was acknowledged before me on the          day of January 2011,
by                     ,                      of Behringer Harvard Equity Drive
LP, a Delaware limited partnership, on behalf of said limited partnership.

 

  

Notary Public

 

Exhibit C – Page 2



--------------------------------------------------------------------------------

EXHIBIT D

BILL OF SALE

Seller, BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware (“Seller”), having its
principal place of business at Dallas, Texas, in consideration of Ten Dollars
($10.00), receipt of which is hereby acknowledged, does hereby sell, assign,
transfer and set over to                         , a                         
(“Purchaser”), the following described personal property, to-wit:

All of the furniture, fixtures, equipment, machines, apparatus, supplies and
personal property, of every nature and description, and all replacements thereof
now owned by Seller and located in or on the real estate described on Exhibit A
attached hereto and made a part hereof, excepting therefrom any furniture,
furnishings, fixtures, business equipment or articles of personal property
belonging to tenants occupying the improvements situated on said real estate, or
otherwise excluded pursuant to Tenant Estoppel Certificates executed by such
tenants in connection with the sale and purchase of the real property and
improvements thereon described in that certain Purchase Agreement between Seller
and Purchaser dated                         , 2011, as described on Exhibit B
attached hereto.

SELLER MAKES NO WARRANTY OF MERCHANTABILITY, QUALITY OR FITNESS FOR A PARTICULAR
PURPOSE IN RESPECT OF THE FOREGOING PROPERTY, AND THE SAME IS SOLD IN “AS IS,
WHERE IS” CONDITION, WITH ALL FAULTS. BY EXECUTION OF THIS BILL OF SALE,
PURCHASER AFFIRMS THAT IT HAS NOT RELIED ON SELLER’S SKILL OR JUDGMENT TO SELECT
OR FURNISH THE FOREGOING PROPERTY FOR ANY PARTICULAR PURPOSE, THAT SELLER MAKES
NO WARRANTY OR MERCHANTABILITY, QUALITY, OR FITNESS FOR ANY PARTICULAR PURPOSE,
AND THAT THE FOREGOING PROPERTY IS BEING SOLD TO PURCHASER WITHOUT
REPRESENTATION OR WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.

IN WITNESS WHEREOF, Seller has caused this Bill of Sale to be signed and sealed
in its name by its officers thereunto duly authorized this          day of
January 2011.

 

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

By:

   

Name:

   

Title:

   

 

Exhibit D – Page 1



--------------------------------------------------------------------------------

EXHIBIT A

to Bill of Sale

LEGAL DESCRIPTION

 

Exhibit D – Page 2



--------------------------------------------------------------------------------

EXHIBIT B

to Bill of Sale

PERSONAL PROPERTY

[Such list is subject to change and shall be modified at the Closing

to reflect the current list of personal property.]

LOGO [g135429img-001.jpg]

Inventory Item

Year Aquired

Numb Ite

Furniture & fixtures

Metal desk

Metal 4 dawer cabinet

Metal 5 shelf book case

5’ folding table wood top

5’ plastic top folding table

stackable black plastic chairs

Total

Mobile Radio, telephones, Cell phones, & Fax

Cell Phone Black Berry curve 8530 Smart Phone

Kenwood Radios

Total

Computers – Engineering Office

Dell Optiplex 320

Dell Optiplex 755

HP Laser Jet printer P201 5dn

HP Deskjet D4260

Total

Misc. Tools

Dewalt rotary hammer

Dewalt 7 ¼ skill saw

Dewalt saw all

Fluke 971 temp/humi meter

Fluke amp/voltage meter

Ridgdid 3/8 12v drill 2 batteries

Speedex key cutter

Honda pressure washer

Subaru portable gen

Ridgid vise 4 1/2

Work bench

5 gal gas can

Sheet rock dolly

2 wheel dolly

6 drawer plastic tool set

Janitoral cart

3 piece level set

2 wheel barrels

2 piece pipe wrench set

Flat nail remover bar

hacksaw

3piece sheet metal cutters set

ID number stamper 0 thru 9

ID stamer a thru z

1 lb sledge hammer

ball pein hammer

claw hammer

Allen wrench combo set

Standard Allen set

Hamess @ lanyard

Grease gun

Platfrom 4’ ladder

6’ladder

8’ ladder

Combo wrench set 3/8 thru 1 ¼

Electrical safety combo screw driver set

5 piece nut driver set

3 piece crescent wrench set

Phillps screw drivers

Flat head Screw drivers

vise grips

spud wrench

Linemans pliers

dikes pliers

wire strippers

Channel locks

Pliers

needless nose pliers

16 pieces drill bits

3 flash lights

files

sheetrock saw

Small flat cart

wet vac

Hand held vac

High voltage repair kit

Total

2008

2008

2008

2008

2008

2008

7

2010

2009

5

2007

2008

2006

2007

4

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

1

8

6

2

1

2

1

2

2

1

1

1

3

2

1

1

1

1

1

76

 

Exhibit D – Page 3



--------------------------------------------------------------------------------

EXHIBIT E

ASSIGNMENT OF LEASES AND SECURITY DEPOSITS

 

THE STATE OF TEXAS

   §       §   

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF DALLAS

   §   

BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware limited partnership (“Assignor”),
in consideration of the sum of Ten Dollars ($10.00) in hand paid and other good
and valuable consideration, the receipt of which is hereby acknowledged, hereby
assigns, transfers, sets over and conveys to                         , a
                         (“Assignee”), all of Assignor’s right, title and
interest in and to all leases as set forth on Exhibit B attached hereto,
including any and all security deposits made by tenants pursuant to said leases,
in effect at the real property in Harris County, Texas more particularly
described on Exhibit A attached hereto (“Existing Leases”); provided, however,
that Assignor reserves and retains for itself any and all claims and causes of
action that have accrued to Assignor under Existing Leases prior to the
effective date of this Assignment of Leases and Security Deposits. Assignor does
hereby agree to defend, indemnify and hold harmless Assignee from any liability,
damages, causes of action, expenses and attorneys’ fees incurred by Assignee
arising from the failure of Assignor prior to the effective date hereof to
fulfill, perform, and discharge all of the various commitments, obligations and
liabilities of Assignor under and by virtue of the Existing Leases assigned
hereunder.

IN WITNESS WHEREOF, Assignor has executed this Assignment to be effective as of
the          day of January 2011.

 

ASSIGNOR:

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

By:

   

Name:

   

Title:

   

 

Exhibit E – Page 1



--------------------------------------------------------------------------------

ACCEPTANCE

Assignee hereby accepts the foregoing Assignment of Leases and Security Deposits
and agrees to assume, fulfill, perform and discharge all the various
commitments, obligations and liabilities of Assignor under and by virtue of the
Existing Leases hereby assigned, which arise on or after the effective date
hereof, including the return of security deposits to the extent such security
deposits are actually received by Assignee, and does hereby agree to defend,
indemnify and hold harmless Assignor from any liability, damages, causes of
action, expenses and attorneys’ fees incurred by Assignor by reason of the
failure of Assignee from and after the effective date hereof to fulfill, perform
and discharge all of the various commitments, obligations and liabilities of
Assignor under and by virtue of the Existing Leases assigned hereunder,
including the return of security deposits to the extent such security deposits
are actually received by Assignee, which arise on or after the effective date
hereof.

IN WITNESS WHEREOF, this Acceptance has been executed to be effective as of the
         day of January 2011.

 

ASSIGNEE:

                                 ,

a                                 

By:

   

Name:

   

Title:

   

 

Exhibit E – Page 2



--------------------------------------------------------------------------------

EXHIBIT F

ASSIGNMENT AND ASSUMPTION OF INTANGIBLE PROPERTY

AND OTHER RIGHTS

 

THE STATE OF TEXAS

   §       §   

KNOW ALL MEN BY THESE PRESENTS:

COUNTY OF                                         

   §   

FOR VALUE RECEIVED, BEHRINGER HARVARD EQUITY DRIVE LP, a Delaware limited
partnership (“Assignor”) hereby conveys, assigns, transfers, and sets over unto
                        , a                          (“Assignee”), all the
right, title and interest of Assignor in and to any and all intangible property
owned by Assignor and used in connection with the real estate described on
Exhibit A attached hereto and made a part hereof, and the buildings and
improvements located thereon (“Property”), including without limitation, the
right, if any, to use the name “Westway One Office Building” (specifically
excluding, however the name “Behringer Harvard,” any derivative thereof or any
name which includes the name “Behringer Harvard’ or any derivative thereof), all
plans and specifications in the possession of Assignor which were prepared in
connection with any of the Property, all assignable licenses, permits and
warranties now in effect with respect to the Property, all assignable written
contracts and commitments, if any, described on Exhibit B attached hereto and
made a part hereof, all assignable equipment leases and all rights of Assignor
thereunder relating to equipment located on the Property which will survive the
closing hereunder, but excluding cash on hand and in bank and escrow accounts.

This Assignment shall be binding upon and shall inure to the benefit of
Assignor, Assignee and their respective successors and assigns.

Assignee hereby accepts the foregoing Assignment and Assumption of Intangible
Property and Other Rights and agrees to become responsible for and assume,
fulfill, perform, discharge and observe all obligations, covenants, conditions
and provisions accruing or arising or required from and after the date hereof
with respect to the contracts described on Exhibit B hereto. Assignor shall
remain liable for all such obligations to the extent arising or accruing prior
to the date hereof.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment and
Assumption of Intangible Property and Other Rights to be effective as of the
         day of January 2011.

 

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

By:

   

Name:

   

Title:

   

 

Exhibit F – Page 1



--------------------------------------------------------------------------------

                                 ,

a                                 

By:

   

Name:

   

Title:

   

 

Exhibit F – Page 2



--------------------------------------------------------------------------------

EXHIBIT G

NOTICE OF PURCHASE AND LEASE ASSIGNMENT TO TENANTS

                         , 2011

[Name and Address of Tenant]

Re: Sale of                                     

Gentlemen:

Please be advised that                                 , a
                                 (“Purchaser”) has purchased the captioned
property, in which you occupy space as a tenant pursuant to a lease (the
“Lease”) with the current landlord, Behringer Harvard Equity Drive LP
(“Behringer Harvard”). In connection with such purchase, Behringer Harvard has
assigned its interest as landlord in the Lease to Purchaser and has transferred
your security deposit in the amount of $                         (the “Security
Deposit”) to Purchaser. Purchaser specifically acknowledges the receipt of and
responsibility for the Security Deposit, the intent of Purchaser and Behringer
Harvard being to relieve Behringer Harvard of any liability for the return of
the Security Deposit.

All rental and other payments that become due subsequent to the date hereof
should be payable to                          and should be addressed as
follows:

 

                                         

In addition, all notices from you to the landlord concerning any matter relating
to your tenancy should be sent to                          at the address above.

 

Very truly yours,

                                 ,

a                                 

By:

   

Name:

   

Title:

   

 

Exhibit G – Page 1



--------------------------------------------------------------------------------

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

By:

   

Name:

   

Title:

   

 

Exhibit G – Page 2



--------------------------------------------------------------------------------

EXHIBIT H

FIRPTA AFFIDAVIT

 

THE STATE OF TEXAS

   §       §   

COUNTY OF DALLAS

   §   

Section 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform                                 , a                                 
(Transferee”), that withholding of tax is not required upon the disposition of a
U.S. real property interest by Behringer Harvard Equity Drive LP, a Delaware
limited partnership (“Transferor”), the undersigned hereby certifies as follows:

1.        Transferor is not a foreign corporation, foreign partnership, foreign
trust or foreign estate (as those terms are defined in the Internal Revenue Code
and Income Tax Regulations);

2.        Transferor’s U.S. employer identification number is: #26-1613467;

3.        Transferor’s office address is 15601 Dallas Parkway, Suite 600,
Addison, Texas 75001.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by the Transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Under penalties of perjury, the undersigned, in the capacity set forth below,
hereby declares that he has examined this certification and to the best of his
knowledge and belief it is true, correct, and complete, and the undersigned
further declares that he has authority to sign this document in such capacity.

EXECUTED to be effective as of the          day of January 2011.

 

BEHRINGER HARVARD EQUITY DRIVE LP,

a Delaware limited partnership

By:

   

Name:

   

Title:

   

 

SWORN TO AND SUBSCRIBED BEFORE ME this          day of January 2011.

 

  

Notary Public

 

Exhibit H – Page 1



--------------------------------------------------------------------------------

EXHIBIT I

AGREEMENT REGARDING DISCLAIMERS

This Agreement Regarding Disclaimers (this “Agreement”) is made to be effective
as of the          day of January 2011, by                                 , a
                                 (“Purchaser”), for the benefit of Behringer
Harvard Equity Drive LP, a Delaware limited partnership (“Seller”).

RECITALS

A.        Seller and Purchaser executed that certain Purchase Agreement (herein
so called) dated to be effective as of the          day of January 2011,
regarding the sale and purchase of certain property more specifically described
therein (the “Property”).

B.        The Purchase Agreement requires that at Closing (as defined in the
Purchase Agreement) Purchaser shall execute this Agreement;

NOW THEREFORE, Purchaser does hereby reconfirm the matters set forth in Article
VIII of the Purchase Agreement.

Seller and Purchaser agree that the provisions of Article VIII of the Purchase
Agreement shall survive Closing.

1.

 

PURCHASER:

                                 ,

a                                 

By:

   

Name:

   

Title:

   

 

Exhibit I – Page 1



--------------------------------------------------------------------------------

EXHIBIT J

TENANT ESTOPPEL CERTIFICATE

 

To:

Wells Core REIT – Westway One Houston, LLC, a Delaware limited liability company
(“Purchaser”), Regions Bank, as administrative agent (the “Agent”) for the
Lenders party from time to time to that certain Credit Agreement dated
November 19, 2010, among Wells Core Office Income Operating Partnership, L.P.
(the “Borrower”), the Lenders, and Regions Bank, and their successors and
assigns

 

Re:

Property Address:                                          
                                                     (“Property”)

Lease Date:                     , 20        

Lease Amendments:                                              

Between: [                    ] (“Landlord”) and [                    ]
(“Tenant”)

Square Footage Leased: [                ] (“Premises”)

Tenant understands that Purchaser is acquiring the Property and that the Lenders
are contemplating making or have made certain loans that would be secured in
part by that certain Deed of Trust, Assignment of Rents and Leases, Collateral
Assignment of Property Agreements, Security Agreement and Fixture Filing against
the Property. Tenant, as the tenant under the above-referenced lease (as amended
by the amendments, listed above, the “Lease”) hereby certifies to and agrees
with Landlord, Purchaser, Agent, Borrower, and their respective successors and
assigns as follows.

1.        The Lease is in full force and effect and has not been modified,
supplemented, or amended except by the amendment(s) listed above. The Lease
represents the entire agreement between the parties as to the Property, and
Tenant claims no rights with respect to the Property other than as set forth in
the Lease. A true and correct copy of the entire Lease is attached to this
estoppel certificate.

2.        Tenant has paid rent for the Premises up to and including
            . The amount of fixed monthly base rent currently payable is
                                . No rent has been or will be paid more than one
(1) month in advance of its due date. Tenant has not been given any free rent,
partial rent, rebates, rent abatements, or rent concessions of any kind, except
as may be stated in the Lease.

3.        Tenant has paid a security deposit of $            .

4.        The commencement date of the Lease was                     . The Lease
termination date is                     . [Tenant has the option to renew or
extend the Lease for                 ].

5.        [Except as provided in Section          of the Lease,] Tenant has
(i) no renewal, extension or expansion option and (ii) no right of first offer
or right of first refusal to purchase any part of the property demised
thereunder or the building of which the property demised thereunder is a part.

6.        All work to be performed to the Premises for Tenant under the Lease
has been performed and accepted by Tenant. All payments, free rent, or other
credits, allowances or abatements required to be given under the Lease to Tenant
with respect to work to be performed to the Premises have been received by
Tenant. Tenant is in physical occupancy of the Premises and is operating its
business in the Premises.

7.        To Tenant’s knowledge, as of the date hereof there exists no breach,
default, or event or condition which, with the giving of notice or the passage
of time or both, would constitute a breach or default by Tenant or Landlord
under the Lease. To Tenant’s knowledge, no claim, controversy, dispute, quarrel
or disagreement exists between Tenant and Landlord with respect to the Lease or
the Premises.

 

Exhibit J – Page 1



--------------------------------------------------------------------------------

8.        Tenant has no existing claims, counterclaims, defenses or offsets by
or in favor of Tenant against Landlord under the Lease or against the
obligations of Tenant under the Lease.

9.        Tenant has not assigned any of its rights under the Lease. Tenant does
not hold the Premises under assignment or sublease.

10.        [Other than as set forth in that certain Sublease dated             
between Tenant, as Sublessor, and             , as Sublessee], no other portion
of the Premises has been sublet.

11.        No actions, whether voluntary or otherwise, are pending against
Tenant under the bankruptcy laws of the United States or any state.

12.        Tenant is not entitled to any Landlord’s contribution [other than the
Tenant improvement allowance set forth in Section          of the Lease, or as
provided under the terms of the Lease].

13.        Tenant has not received any notice from any insurance company of any
defects or inadequacies of the Premises.

14.        Tenant has no early termination rights other than those set out in
the Lease.

15.        The undersigned has all requisite authority to execute this
Certificate on behalf of Tenant. The undersigned acknowledges that Purchaser,
Agent, Borrower, the Lenders, and Landlord have requested the information
contained herein and are relying (and will rely) on the truth and accuracy of
the representations made herein and upon the authority of the undersigned to
execute this Certificate on behalf of Tenant, in connection with the sale of the
Property and Lenders’ decision to accept the Property as Borrowing Base Property
(as defined in the Credit Agreement). Nothing in this Certificate is intended to
alter or modify the terms of the Lease, nor to impose any additional obligations
on the undersigned. The person executing this certificate on behalf of Tenant is
duly authorized to execute this certificate.

[Signature pages follow.]

 

Exhibit J – Page 2



--------------------------------------------------------------------------------

Executed by Tenant on             , 20__.

 

TENANT:

By:

                                                                       
       (SEAL)

Name:

   

Title:

   

 

STATE OF                     

   )       )   

ACKNOWLEDGEMENT

COUNTY OF                     

   )   

Before me, the undersigned authority, personally appeared                     
as                      of                      and after being first duly sworn
by me acknowledged the execution of the foregoing Tenant Estoppel Certificate as
his/her free act and deed, under authority duly vested in him/her by said
                    .

WITNESS by hand and official seal, this          day of                     
20        .

Notary Public for                                 

My commission expires:                                 

[SEAL]

 

Exhibit J – Page 3



--------------------------------------------------------------------------------

JOINDER OF GUARANTOR

The undersigned, being the guarantor of the obligations of Tenant under the
Lease, does hereby ratify and affirm the obligations of the undersigned as such
guarantor of such obligations, and does hereby covenant and agree with Landlord,
Purchaser, Agent, Borrower, and their respective successors and assigns that the
obligations of the undersigned as such guarantor are binding and enforceable
against the undersigned and that the guaranty set forth in or attached to the
Lease is in full force and effect in accordance with its terms as of the date
hereof.

 

                                 ,

a                                 

By:

   

Name:

   

Title:

   

 

Exhibit J – Page 4



--------------------------------------------------------------------------------

EXHIBIT K

PERSONAL PROPERTY

[Such list is subject to change and shall be modified at the Closing

to reflect the current list of personal property.]

LOGO [g135429img-002.jpg]

Inventory Year Aquired Numb Ite

Item

Furniture & Fixtures

Metal desk 2008

Metal 4 dawer cabinet 2008

Metal 5 shelf book case 2008

5’ folding table wood top 2008

5’ plastic top folding table 2008

stackable black plastic chairs 2008

Total 7

Mobile Radio, telephones, Cell phones, & Fax

Cell Phone Black Berry Curve 8530 Smart Phone 2010

Kenwood Radios 2009

Total 5

Computers – Engineering Office

Dell Optiplex 320 2007

Dell Optiplex 755 2008

HP Laser Jet printer P2015dn 2006

HP Deskjet D4260 2007

Total 4

Misc. Tools

Dewalt rotary hammer 1

Dewalt 7 1/4 skill saw 1

Dewalt saw all 1

Fluke 971 temp/humi meter 1

Fluke amp/voltage meter 1

Ridgdid 3/8 12v drill 2 batteries 1

Speedex key cutter 1

Honda pressure washer 1

Subaru portable gen 1

Ridgid vise 4 1/2 1

work bench 1

5 gal gas can 1

Sheet rock dolly 1

2 wheel dolly 1

6 drawer plastic tool set 1

Janitoral cart 1

3 piece level set 1

2 wheel barrels 1

2 piece pipe wrench set 1

Flat nail remover bar 1

hacksaw 1

3piece sheet metal cutters set 1

ID number stamper 0 thru 9 1

ID stamer a thru z 1

1 lb sledge hammer 1

ball pein hammer 1

claw hammer 1

Allen wrench combo set 1

Standard Allen set 1

Metric Allen set 1

Harnees @ lanyard 1

Grease gun 1

Platfrom 4’ ladder 1

6’ ladder 1

8” ladder 1

Combo wrench set 3/8 thru 1 1/4 1

Electrical safety combo screw driver set 1

5 piece nut driver set 1

3 piece crescent wrench set 1

Phillps screw drivers 8

Flat head screw drivers 6

vise grips 2 spud wrench 1

Linemans pliers 2

dikes pliers 1

wire strippers 2

Channel locks 2

Pliers 1

needles nose pliers 1

16 pieces drill bits 1

3 flash lights 3

files 2

sheetrock saw 1

Small flat cart 1

wet vac 1

Hand held vac 1

High voltage repair kit 1

Total 76

 

Exhibit K – Page 1



--------------------------------------------------------------------------------

EXHIBIT L

ALTA SURVEY REQUIREMENTS

2005 MINIMUM STANDARD DETAIL REQUIREMENTS FOR

ALTA/ACSM LAND TITLE SURVEYS

as adopted by

American Land Title Association

and

National Society of Professional Surveyors

(a member organization of the American Congress on Surveying and Mapping)

It is recognized that members of the American Land Title Association (ALTA) have
specific needs, peculiar to title insurance matters, which require particular
information for acceptance by title insurance companies when said companies are
asked to insure title to land without exception as to the many matters which
might be discoverable from survey and inspection and not be evidenced by the
public records. In the general interest of the public, the surveying profession,
title insurers and abstracters, ALTA and the National Society of Professional
Surveyors, Inc. (NSPS) jointly promulgate and set forth such details and
criteria for standards. It is recognized and understood that local and state
standards or standards of care, which surveyors in those respective
jurisdictions are bound by, may augment, or even require variations to the
standards outlined herein. Where conflicts between the standards outlined herein
and any jurisdictional statutes or regulations occur, the more restrictive
requirement shall apply. It is also recognized that title insurance companies
are entitled to rely on the survey furnished to them to be of an appropriate
professional quality, both as to completeness and as to accuracy. It is equally
recognized that for the performance of a survey, the surveyor will be provided
with appropriate data which can be relied upon in the preparation of the survey.

For a survey of real property and the plat or map of the survey to be acceptable
to a title insurance company for purposes of insuring title to said real
property free and clear of survey matters (except those matters disclosed by the
survey and indicated on the plat or map), certain specific and pertinent
information shall be presented for the distinct and clear understanding between
the client (insured), the title insurance company (insurer), and the surveyor
(the person professionally responsible for the survey). These requirements are:

1.        The client shall request the survey or arrange for the survey to be
requested and shall provide a written authorization to proceed with the survey
from the person responsible for paying for the survey. Unless specifically
authorized in writing by the insurer, the insurer shall not be responsible for
any costs associated with the preparation of the survey. The request shall
specify that an “ALTA/ACSM LAND TITLE SURVEY” is required and shall designate
which of the optional items listed in Table A are to be incorporated. The
request shall set forth the record description of the property to be surveyed
or, in the case of an original survey, the record description of the parent
parcel that contains the property to be surveyed. Complete copies of the record
description of the property (or, in the case of an original survey, the parent
parcel), any record easements benefiting the property; the record easements or
servitudes and covenants burdening the property (“Record Documents”); documents
of record referred to in the Record Documents; and any other documents
containing desired appropriate information affecting the property being surveyed
and to which the survey shall make reference shall be provided to the surveyor
for notation on the plat or map of survey.

2.        The plat or map of such survey shall bear the name, address, telephone
number, and signature of the professional land surveyor who performed the
survey, his or her official seal and registration number, the date the survey
was completed, the dates of all of the surveyor’s revisions and the caption
“ALTA/ACSM Land Title Survey” with the certification set forth in paragraph 8.

3.        An “ALTA/ACSM LAND TITLE SURVEY” shall be in accordance with the
then-current “Accuracy Standards for Land Title Surveys” (“Accuracy Standards”)
as adopted, from time to time by the National Society of Professional Surveyors
and the American Land Title Association and incorporated herein by reference.

4.        On the plat or map of an “ALTA/ACSM LAND TITLE SURVEY,” the survey
boundary shall be drawn to a convenient scale, with that scale clearly
indicated. A graphic scale, shown in feet or meters or both, shall be included.
A north arrow shall be shown and when practicable, the plat or map of survey
shall be oriented so that north is at the top of the drawing. Symbols or
abbreviations used shall be identified on the face of the plat or map by use of
a legend or other means. If necessary for clarity, supplementary or exaggerated
diagrams shall be presented accurately on the plat or map. The plat or map shall
be a minimum size of 8 1/2 by 11 inches.

5.        The survey shall be performed on the ground and the plat or map of an
“ALTA/ACSM LAND TITLE SURVEY” shall contain, in addition to the required items
already specified above, the following applicable information:

 

(a)

All data necessary to indicate the mathematical dimensions and relationships of
the boundary represented, with angles given directly or by bearings, and with
the length and radius of each curve, together with elements necessary to
mathematically define each curve. The point of beginning of the surveyor’s
description shall be shown as well as the remote point of beginning if
different. A bearing base shall refer to some well-fixed line, so that the
bearings may be easily re-established. The North arrow shall be referenced to
its bearing base and should that bearing base differ from record title, that
difference shall be noted.

 

(b)

When record bearings or angles or distances differ from measured bearings,
angles or distances, both the

 

2005 Version

  

1

Exhibit L – Page 1



--------------------------------------------------------------------------------

 

record and measured bearings, angles, and distances shall be clearly indicated.
If the record description fails to form a mathematically closed figure, the
surveyor shall so indicate.

 

(c)

Measured and record distances from comers of parcels surveyed to the nearest
right-of-way lines of streets in urban or suburban areas, together with
recovered lot coners and evidence of lot corners, shall be noted. For streets
and highways abutting the property surveyed, the name, the width and location of
pavement relative to the nearest boundary line of the surveyed tract, and the
width of existing rights of way, where available from the controlling
jurisdiction, shall be shown. Observable evidence of access (or lack thereof) to
such abutting streets or highways shall be indicated. Observable evidence of
private roads shall be so indicated. Streets abutting the premises, which have
been described in Record Documents, but not physically opened, shall be shown
and so noted

 

(d)

The identifying titles of all recorded plats, filed maps, right of way maps, or
similar documents which the survey represents, wholly or in part, shall be shown
with their appropriate recording data, filing dates and map numbers, and the
lot, block, and section numbers or letters of the surveyed premises. For
non-platted adjoining land, names, and recording data identifying adjoining
owners as they appear of record shall be shown. For platted adjoining land, the
recording data of the subdivision plat shall be shown. The survey shall indicate
platted setback or building restriction lines which have been recorded in
subdivision plats or which appear in Record Documents which have been delivered
to the surveyor. Contiguity, gores, and overlaps along the exterior boundaries
of the surveyed premises, where ascertainable from field evidence or Record
Documents, or interior to those exterior boundaries, shall be clearly indicated
or noted. Where only a part of a recorded lot or parcel is included in the
survey, the balance of the lot or parcel shall be indicated.

 

(e)

All evidence of monuments shall be shown and noted to indicate which were found
and which were placed. All evidence of monuments found beyond the surveyed
premises on which establishment of the coners of the surveyed premises are
dependent, and their application related to the survey shall be indicated.

 

(f)

The character of any and all evidence of possession shall be stated and the
location of such evidence carefully given in relation to both the measured
boundary lines and those established by the record. An absence of notation on
the survey shall be presumptive of no observable evidence of possession.

 

(g)

The location of all buildings upon the plot or parcel shall be shown and their
locations defined by measurements perpendicular to the nearest perimeter
boundaries. The precision of these measurements shall be commensurate with the
Relative Positional Accuracy of the survey as specified in the current Accuracy
Standards for ALTA/ACSM Land Title Surveys. If there are no buildings erected on
the property being surveyed, the plat or map shall bear the statement, “No
buildings.” Proper street numbers shall be shown where available.

 

(h)

All easements evidenced by Record Documents which have been delivered to the
surveyor shall be shown, both those burdening and those benefiting the property
surveyed, indicating recording information. If such an easement cannot be
located, a note to this effect shall be included. Observable evidence of
easements and/or servitudes of all kinds, such as those created by roads;
rights-of-way; water courses; drains; telephone, telegraph, or electric lines;
water, sewer, oil or gas pipelines on or across the surveyed properly and on
adjoining properties if they appear to affect the surveyed properly, shall be
located and noted. If the surveyor has knowledge of any such easements and/or
servitudes, not observable at the time the present survey is made, such lack of
observable evidence shall be noted. Surface indications, if any, of underground
easements and/or servitudes shall also be shown.

 

(i)

The character and location of all walls, buildings, fences, and other visible
improvements within five feet of each side of the boundary lines shall be noted.
Without expressing a legal opinion, physical evidence of all encroaching
structural appurtenances and projections, such as fire escapes, bay windows,
windows and doors that open out, flue pipes, stoops, eaves, cornices, areaways,
steps, trim, etc., by or on adjoining property or on abutting streets, on any
easement or over setback lines shown by Record Documents shall be indicated with
the extent of such encroachment or projection. If the client wishes to have
additional information with regard to appurtenances such as whether or not such
appurtenances are independent, division, or party walls and are plumb, the
client will assume the responsibility of obtaining such permissions as are
necessary for the surveyor to enter upon the properties to make such
determinations.

 

(j)

Driveways, alleys and other ways of access on or crossing the property must be
shown. Where there is evidence of use by other than the occupants of the
property, the surveyor must so indicate on the plat or map. Where driveways or
alleys on adjoining properties encroach, in whole or in part, on the property
being surveyed, the surveyor must so indicate on the plat or map with
appropriate measurements.

 

(k)

As accurately as the evidence permits, the location of cemeteries and burial
grounds (i) disclosed in the Record Documents provided by client or
(ii) observed in the process of performing the field work for the survey, shall
be shown.

 

(I)

Ponds, lakes, springs, or rivers bordering on or running through the premises
being surveyed shall be shown.

6.         As a minimum requirement, the surveyor shall furnish two sets of
prints of the plat or map of survey to

 

2005 Version

  

2

Exhibit L – Page 2



--------------------------------------------------------------------------------

the title insurance company or the client. If the plat or map of survey consists
of more than one sheet, the sheets shall be numbered, the total number of sheets
indicated and match lines be shown on each sheet. The prints shall be on durable
and dimensionally stable material of a quality standard acceptable to the title
insurance company. The record title description of the surveyed tract, or the
description provided by the client, and any new description prepared by the
surveyor must appear on the face of the plat or map or otherwise accompany the
survey. When, in the opinion of the surveyor, the results of the survey differ
significantly from the record, or if a fundamental decision related to the
boundary resolution is not clearly reflected on the plat or map, the surveyor
may explain this information with notes on the face of the plat or map or in
accompanying attachments. If the relative positional accuracy of the survey
exceeds that allowable, the surveyor shall explain the site conditions that
resulted in that outcome with a note on the face of the map or plat.

7. Water boundaries necessarily are subject to change due to erosion or
accretion by tidal action or the flow of rivers and streams. A realignment of
water bodies may also occur due to many reasons such as deliberate cutting and
filing of bordering lands or by avulsion. Recorded surveys of natural water
boundaries are not relied upon by title insurers for location of title.

When a property to be surveyed for title insurance purposes contains a natural
water boundary, the surveyor shall measure the location of the boundary
according to appropriate surveying methods and note on the plat or map the date
of the measurement and the caveat that the boundary is subject to change due to
natural causes and that it may or may not represent the actual location of the
limit of title. When the surveyor is aware of changes in such boundaries, the
extent of those changes shall be identified.

8. When the surveyor has met all of the minimum standard detail requirements for
an ALTA/ACSM Land Title Survey, the following certification shall be made on the
plat:

To (name of client), (name of lender, if known), (name of title insurance
company, if known), (name of others as instructed by client):

This is to certify that this map or plat and the survey on which it is based
were made in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys.” jointly established and adopted by ALTA and NSPS
in 2005, and includes Items              of Table A thereof. Pursuant to the
Accuracy Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, undersigned further certifies that in my professional opinion, as
a land surveyor registered in the State of             , the Relative Positional
Accuracy of this survey does not exceed that which is specified therein.

 

Date:

  

(signed)

  

(seal)

   Registration No.   

NOTE: If, as otherwise allowed in the Accuracy Standards, the Relative
Positional Accuracy exceeds that which is specified therein, the following
certification shall be made on the plat:

To (name of client), (name of lender, if known), (name of title insurance
company, if known), (name of others as instructed by client):

This is to certify that this map or plat and the survey on which it is based
were made in accordance with the “Minimum Standard Detail Requirements for
ALTA/ACSM Land Title Surveys.” jointly established and adopted by ALTA and NSPS
in 2005, and includes Items              of Table A thereof. Pursuant to the
Accuracy Standards as adopted by ALTA and NSPS and in effect on the date of this
certification, undersigned further certifies that in my professional opinion, as
a land surveyor registered in the State of             , the maximum Relative
Positional Accuracy is              feet.

 

Date:

  

(signed)

  

(seal)

   Registration No.   

The 2005 Minimum Standard Detail Requirements for ALTA/ACSM Land Title Surveys
are effective January 1, 2006. As of that date, all previous versions of the
Minimum Standard Detail Requirements for AL TA/ACSM Land Title Surveys are
superseded by these 2005 standards.

Adopted by the American Land Title Association on October 5, 2005.

Adopted by the Board of Directors, National Society of Professional Surveyors on
October 24, 2005.

American Land Title Association, 1828 L St., N.W., Suite 705, Washington, D.C.
20036.

National Society of Professional Surveyors, Inc., 6 Montgomery Village Avenue,
Suite 403, Gaithersburg, MD 20879

 

2005 Version

  

3

Exhibit L – Page 3



--------------------------------------------------------------------------------

All items are deemed checked except items 5, 11(b) and 15.

TABLE A

OPTIONAL SURVEY RESPONSIBILITIES AND SPECIFICATIONS

NOTE: The items of Table A must be negotiated between the surveyor and client.
It may be necessary for the surveyor to qualify or expand upon the description
of these items, e.g. in reference to Item 6, there may be a need for an
interpretation of a restriction. The surveyor cannot make a certification on the
basis of an interpretation or opinion of another party. Items 16, 17 and 18 are
only for use on projects for the U.S. Department of Housing and Urban
Development (HUD).

If checked, the following optional items are to be included in the ALTA/ACSM
LAND TITLE SURVEY, except as otherwise negotiated:

 

1.

 

_____

  

Monuments placed (or a reference monument or witness to the corner) at all major
corners of the boundary of the property, unless already marked or referenced by
an existing monument or witness to the coner.

2.

 

_____

  

Vicinity map showing the property surveyed in reference to nearby highway(s) or
major street intersection(s).

3.

 

_____

  

Flood zone designation (with proper annotation based on federal Flood Insurance
Rate Maps or the state or local equivalent, by scaled map location and graphic
plotting only.)

4.

 

_____

  

Gross land area (and other areas if specified by the client).

5.

 

_____

  

Contours and the datum of the elevations.

6.

 

_____

  

List setback, height, and floor space area restrictions disclosed by applicable
zoning or building codes (beyond those required under paragraph 5d of these
standards).

If none, so state. The source of such information must be disclosed. See “Note”
above.

7.

 

_____

  

(a) Exterior dimensions of all buildings at ground level

 

_____

  

(b) Square footage of:

    

_____         (1) exterior footprint of all buildings at ground level

    

_____         (2) gross floor area of all buildings; or

    

_____         (3) other areas to be defined by the client

 

_____

  

(c) Measured height of all buildings above grade at a defined location. If no
defined location is provided, the point of measurement shall be shown.

8.

 

_____

  

Substantial, visible improvements (in addition to buildings) such as billboards,
signs, parking structures, swimming pools, etc.

9.

 

_____

  

Parking areas and, if striped, the striping and the type (e.g. handicapped,
motorcycle, regular, etc.) and number of parking spaces.

10.

 

_____

  

Indication of access to a public way on land such as curb cuts and driveways,
and to and from waters adjoining the surveyed tract, such as boat slips,
launches, piers and docks.

11.

 

_____

  

Location of utilities (representative examples of which are shown below)
existing on or serving the surveyed property as determined by:

(a) Observed evidence

 

_____

  

(b) Observed evidence together with evidence from plans obtained from utility
companies or provided by client, and markings by utility companies and other
appropriate sources (with reference as to the source of information)

•       railroad tracks and sidings;

•       manholes, catch basins, valve vaults or other surface indications of
subterranean uses;

•       wires and cables (including their function, if readily identifiable)
crossing the surveyed premises, all poles on or within ten feet of the surveyed
premises, and the

         dimensions of all crossmembers or overhangs affecting the surveyed
premises; and

•       utility company installations on the surveyed premises.

12.

 

_____

  

Governmental Agency survey-related requirements as specified by the client.

 

2005 Version

  

4

Exhibit L – Page 4



--------------------------------------------------------------------------------

13.

  

_____

  

Names of adjoining owners of platted lands.

14.

  

_____

  

The distance to the nearest intersecting street as designated by the client

15.

  

_____

  

Rectified orthophotography, photogrammetric mapping, laser scanning and other
similar products, tools or technologies may be utilized as the basis for the
location of certain features (excluding boundaries) where ground measurements
are not otherwise necessary to locate those features to an appropriate and
acceptable accuracy relative to a nearby boundary. The surveyor shall (a)
discuss the ramifications of such methodologies (e.g. the potential accuracy and
completeness of the data gathered thereby) with the title company, lender and
client prior to the performance of the survey and, (b) place a note on the face
of the survey explaining the source, date, relative accuracy and other relevant
qualifications of any such data.

16.

  

_____

  

Observable evidence of earth moving work, building construction or building
additions within recent months.

17.

  

_____

  

Any changes in street right of way lines either completed or proposed, and
available from the controlling jurisdiction. Observable evidence of recent
street or sidewalk construction or repairs.

18.

  

_____

  

Observable evidence of site use as a solid waste dump, sump or sanitary
landfill.

19.

       

 

2005 Version

  

5

Exhibit L – Page 5



--------------------------------------------------------------------------------

Accuracy Standards for ALTA/ACSM Land Title Surveys

 

Introduction

These Accuracy Standards address Relative Positional Accuracies for measurements
that control land boundaries on ALTA/ACSM Land Title Surveys.

In order to meet these standards, the surveyor must assure and certify that the
Relative Positional Accuracies resulting from the measurements made on the
survey do not exceed that which is allowable.

If the size or configuration of the property to be surveyed, or the relief,
vegetation or improvements on the property will result in survey measurements
for which the allowable Relative Positional Accuracies will be exceeded, the
surveyor must alternatively certify as to the Relative Positional Accuracy that
was otherwise achieved on the survey.

Definition:

“Relative Positional Accuracy” means the value expressed in feet or meters that
represents the uncertainty due to random errors in measurements in the location
of any point on a survey relative to any other point on the same survey at the
95 percent confidence level.

Background

The lines and corners on any property survey have uncertainty in location which
is the result of (1) availability and condition of reference monuments,
(2) occupation or possession lines as they may differ from record lines,
(3) clarity or ambiguity of the record descriptions or plats of the surveyed
tracts and its adjoiners and (4) Relative Positional Accuracy.

The first three sources of uncertainty must be weighed as evidence in the
determination of where, in the professional surveyor’s opinion, the boundary
lines and corners should be placed. Relative Positional Accuracy is related to
how accurately the surveyor is able to monument or report those positions.

Of these four sources of uncertainty, only Relative Positional Accuracy is
controllable, although due

to the inherent error in any measurement, it cannot be eliminated. The first
three can be estimated based on evidence; Relative Positional Accuracy can be
estimated using statistical means.

The surveyor shall, to the extent necessary to achieve the standard contained
herein, (1) compensate or correct for systematic errors, including those
associated with instrument calibration, (2) select the appropriate equipment and
methods, and use trained personnel and (3) use appropriate error propagation and
other measurement design theory to select the proper instruments, field
procedures, geometric layouts and computational procedures to control random
errors.

If radial survey methods, GPS or other acceptable technologies or procedures are
used to locate or establish points on the survey, the surveyor shall apply
appropriate procedures in order to assure that the allowable Relative Positional
Accuracy of such points is not exceeded.

Computation of Relative Positional Accuracy

Relative Positional Accuracy may be tested by:

(1) comparing the relative location of points in a survey as measured by an
independent survey of higher accuracy or

(2) the results of a minimally constrained, correctly weighted least square
adjustment of the survey.

Allowable Relative Positional Accuracy for

Measurements Controlling Land

Boundaries on ALTA/ACSM Land Title

Surveys

 

    0.07 feet (or 20 mm) + 50 ppm

  

 

 

2005 Version

  

6

Exhibit L – Page 6



--------------------------------------------------------------------------------

EXHIBIT M

RENT ROLL

LOGO [g135429img-003.jpg]

Database: BEHRINGER Rent Roll Page: 1

Bldg Status Active only Westway One Date: 1/18/2011

1/31/2011 Time: 2:24 PM

Bldg id-Suit id Occupant Name Rent Start Expiration GLA

Sqft. Monthly Base Rent Annual Rate PSF Monthly Cost Recovery Expense Stop

Occupied Suites

20460-0100 National Tank Company 1/15/2008 1/31/2018 70,673

20460-0150 Seadhill Americas. Inc. 2/21/2008 2/28/2015 23,678

20460-0240 National Tank Company 8/1/2008 1/31/2018 9,460

20460-0250 Petrotechnics USA, Inc. 3/20/2008 5/31/2013 8,166

20460-0270 National Tank Company 8/1/2008 1/31/2018 7,237

20460-0310 National Tank Company 4/17/2009 1/31/2018 9,431

20460-0350 Wellstream International Ltd 2/1/2009 1/31/2016 15,316

143,961

Totals: Occupied Sqft.

Leased/Unoccupied Sqft. 100.00% 7 Units

Vacant Sqft. 0 Units

Total Sqft. 0 Units

7 Units

Total Westway One: Occupied Sqft. 100.00% 7 Units

Leased/Unoccupied Sqft. 0 Units

Vacant Sqft. 0 Units

7 Units

Total Sqft. 100.00% 7 Units

0 Units

Grand Total: Occupied Sqft. 0 Units

Leased/Unoccupied Sqft. 7 Units

Vacant Sqft.

Total Sqft.

0

0

143,961

143,961

0

0

143,961

143,961

0

0

143,961

107,481.25 18.25 53,812.07 2,184.95 BRN 1/15/2013 129,154.91

18.43 18,032.36 2,184.95 BRN 1/15/2013 15,372.50

16.25 7,201.98 BRN 1/15/2013 12,019.45

16.50 6,215.41 BRN 2/1/2014 24,505.60

16.25 5,513.85 21.93

18.43 7,180.06 19.50

17.50 11,663.48 19.93

36,365.46 109,619.21 19.20

12,810.42

11,228.25

9,800.10

14,484.44

22,335.83

214,506.35

214,506.35

214,506.35

214,506.35

214,506.35

214,506.35

 

Exhibit M – Page 1



--------------------------------------------------------------------------------

EXHIBIT N

AUDITOR’S LETTER OF REPRESENTATION

[DATE]

Frazier & Deeter, LLC

600 Peachtree Street, N.E.

Suite 1900

Atlanta, Georgia 30308

We are providing this letter in connection with your audit of the statement of
revenues over certain operating expenses for the year ended                 ,
20     (the “Statement”). The Statement was prepared by Wells Core Office Income
REIT, Inc. (“Wells Core Office Income REIT”), or its designee, with information
provided by                  (the “Seller”) in connection with Wells Core Office
Income REIT’s purchase of the project known as                  (the “Project”).
We understand that you are auditing the Statement for the purpose of expressing
an opinion as to whether the Statement presents fairly, in all material
respects, the revenues over certain operating expenses in conformity with
accounting principles generally accepted in the United States (“GAAP”).

The undersigned, the chief financial officer of Seller confirms, to the best of
his knowledge and belief, as of the date of this letter, the following as it
relates to the financial statements the Seller maintains for the Project for the
year ended                 , 20     (“Operating Statement”).

 

1.

We have made available to Wells Core Office Income REIT all relevant financial
records and related data relating to the Project.

 

2.

There have been no communications from regulatory agencies or lenders concerning
noncompliance with or deficiencies in Seller’s financial practices.

 

3.

There are no material transactions that have not been properly recorded on a
GAAP basis in the accounting records underlying the Operating Statement.

 

4.

Seller has complied with all material aspects of contractual agreements that
would have a material effect on the Operating Statement in the event of
noncompliance.

 

5.

The accounting records underlying the Operating Statement accurately and fairly
reflect, in reasonable detail, the operations of the Project on a GAAP basis.

This letter is being delivered pursuant to the terms of the Purchase and Sale
Agreement and is subject to the terms and conditions thereof.

 

By:                                          
                                    

Name:                                                                          

Title: Chief Financial Officer

 

Exhibit N – Page 1



--------------------------------------------------------------------------------

EXHIBIT O

PERMITTED EXCEPTIONS

 

1.

Restrictive covenants set forth in instruments filed for record under County
Clerk’s File Nos. X807920 and X004315 in the Official Public Records of Real
Property of Harris County, Texas.

 

2.

Rights of tenants, as tenants only, pursuant to unrecorded leases that have been
disclosed in writing by Grantor to Grantee.

 

3.

Sanitary sewer easement ten (10) feet in width along the southerly property line
as set out in instrument recorded under Harris County Clerk’s File No. V-057663
and as shown on plat recorded under Film Code No. 479029 of the Map Records of
Harris County, Texas.

 

4.

Easement five (5) feet in width along the north property line together with an
unobstructed aerial easement ten (10) feet wide from a plane sixteen (16) feet
above the ground upward, located southerly of and adjoining said five (5) foot
wide easement granted to Reliant Energy, Incorporated, as set out in instrument
recorded under Harris County Clerk’s File No. V-082197 of the Official Public
Records of Real Property of Harris County, Texas.

 

5.

Building set back line ten (10) feet wide along the south property line and
twenty-five (25) feet wide along the west property line as shown on plat
recorded under Film Code No. 479029 of the Map Records of Harris County, Texas.

 

6.

A 1/16th royalty interest in and to all oil, gas and other minerals on, in,
under or that may be produced from the Property as set out in instrument
recorded in Volume 5519, Page 27 of the Deed Records of Harris County, Texas.

 

7.

The Administrator shall have the right to form an Owner’s Association for Annual
Maintenance Charge and Special Assessments payable to the Association and
building set back lines, parking set back lines and easements, as set forth in
instrument recorded under Harris County Clerk’s File No. X807920.

 

8.

Water meter easement granted to the City of Houston by instrument filed for
record under Harris County Clerk’s File No. 20070387403.

 

9.

Blanket easement for electric distribution and communication facilities granted
to CenterPoint Energy Houston, LLC by instrument filed for record under Harris
County Clerk’s File No. 20070374821.

 

10.

Terms, conditions and stipulations of that certain Memorandum of
Telecommunications Agreement dated October 1, 2007 filed for record under Harris
County Clerk’s File No. 20070709148.

 

11.

Terms, conditions and stipulations of a monument signage easement and a
landscaping easement as reserved in instrument filed for record under Harris
County Clerk’s File No. 20060180199.

 

Exhibit O – Page 1



--------------------------------------------------------------------------------

EXHIBIT P

FORM OF OWNERS’ ASSOCIATION ESTOPPEL CERTIFICATE

This Estoppel Certificate (“Certificate”) is made as of the      day of January
2011, by the undersigned WESTWAY PARK OWNERS’ ASSOCIATION, INC., a Texas
not-for-profit corporation (“Association”).

R E C I T A L S

WHEREAS, Behringer Harvard Equity Drive LP, a Delaware limited partnership is
the owner (“Owner”) of that certain improved parcel of land located at 11210
Equity Drive, Houston, Harris County, Texas, more particularly described on
Exhibit A attached hereto and made a part hereof (the “Property”); and

WHEREAS, Wells Core REIT – Westway One Houston, LLC, a Delaware limited
liability company (“Purchaser”) is acquiring the Property from Owner; and

WHEREAS, certain restrictive covenants have been imposed on the Property as set
forth in the instruments filed for record under Harris County Clerk’s File Nos.
X807920 and X807925 of the Official Public Records of Harris County, Texas, as
amended (the “Restrictions”).

NOW, THEREFORE, in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the undersigned does hereby certify to Owner and Purchaser, the
following:

 

 

1.

To the best of the Association’s knowledge (as hereinafter defined), the
Association knows of no default, or event that with the passage of time or the
giving of notice, or both, would constitute a default on the part of Owner under
the Restrictions, except as otherwise provided herein.

 

 

2.

The annual assessment payable under the Restrictions applicable to the Property
for the 2011 calendar year is $                . The annual assessment has been
paid through December 31, 2010. The annual assessment for 2011 has not yet been
billed to Owner. It will be due and payable on                             ,
2011.

 

 

3.

To the best of the Association’s knowledge (as hereinafter defined), all Plans
and Specifications (as defined in the Restrictions) required to be approved by
the Association related to the Property were approved.

 

 

4.

To the best of the Association’s knowledge (as hereinafter defined), the
Property is in compliance with the Restrictions and the version of the Westway
Park Development Guidelines that were in effect as of the date of final approval
of the Plans and Specifications.

 

 

5.

The current address and telephone number of the Association is as follows:

Westway Park Owners’ Association, Inc.

c/o Wolff Administrators, L.L.C.

20 Briar Hollow Lane

Houston, Texas 77027

Telephone: 713.626.8050

Facsimile: 713.626.3093

 

Exhibit P – Page 1



--------------------------------------------------------------------------------

 

6.

As used herein, “knowledge” means the current actual conscious knowledge of the
person signing for the Association, without inquiry or investigation (or duty to
inquire or investigate) and does not include imputed knowledge, whether at law,
in equity or otherwise.

 

WESTWAY PARK OWNERS’ ASSOCIATION, INC., a Texas not-for-profit corporation

By:  

     

David L. Lane, Vice President

 

Exhibit P – Page 2